Case 1:18-md-02865-LAK Document 394-5 Filed 07/02/20 Page 1 of 33




                     EXHIBIT 5
            Caseand
In re Ford Fusion 1:18-md-02865-LAK        Document
                    C-Max Fuel Economy Litigation,      394-5 inFiled
                                                   Not Reported       07/02/20
                                                                 F.Supp.3d (2015)                           Page 2 of 33
2015 WL 7018369


                                                                           Cory Fein, Esq., Caddell & Chapman, Houston, TX, for
      KeyCite Yellow Flag - Negative Treatment                             Plaintiffs' Executive Committee.
Distinguished by Izquierdo v. Panera Bread Co., S.D.N.Y., March 30, 2020
                  2015 WL 7018369                                          Joel Dewey, Esq., Jeffrey Yeatman, Esq., Matthew Goldberg,
    Only the Westlaw citation is currently available.                      Esq., & Timothy Birnbaum, Esq., DLA Piper LLP New York,
             United States District Court,                                 NY, for Defendant.
                   S.D. New York.

             In re FORD FUSION AND C–MAX                                                      OPINION AND ORDER
             FUEL ECONOMY LITIGATION.
           This Document Relates to All Actions.                           KENNETH M. KARAS, District Judge.

                    No. 13–MD–2450 (KMK).                                   *1 Plaintiffs are “consumers who purchased or leased a
                               |                                           2013 Ford Fusion Hybrid (“Fusion”) or 2013 Ford C–MAX
                      Signed Nov. 12, 2015.                                (“C–MAX”) (collectively, the “Vehicles”) from dealerships
                                                                           licensed by Ford Motor Company (“Ford,” or “Defendant”),
Attorneys and Law Firms                                                    an automobile manufacturer based in Dearborn, Michigan,
                                                                           allegedly in reliance on Ford's “misrepresentations and
Paul Geller, Esq., Stuart Davidson, Esq., Mark Dearman,                    material omissions” about the Vehicles' fuel economy.
Esq., & Sheri Coverman, Esq., Robbins Geller Rudman &                      (Consolidated Am. Class Action Compl. (“CAC”) ¶¶ 7–9, 41
Dowd LLP, Boca Raton, FL, for Plaintiffs and the Class.                    (Dkt. No. 51).) Plaintiffs bring this Consolidated Amended
                                                                           Class Action Complaint (“CAC”), on their own behalf and
Samuel Rudman, Esq., Robbins Geller Rudman & Dowd
                                                                           on behalf of members of a putative class (“Class”), alleging
LLP, Melville, NY, for Plaintiffs and the Class.
                                                                           that they would not have otherwise purchased or leased the
Rachel Jensen, Esq., Robbins Geller Rudman & Dowd LLP,                     Vehicles, or would not have paid as much for them, had it
San Diego, CA, for Plaintiffs and the Class.                               not been for Ford's misrepresentations, and that they have
                                                                           otherwise been damaged because of higher fuel costs and the
Eric Gibbs, Esq., Geoffrey Munroe, Esq., & David Stein,                    diminution in the Vehicles' value. (Id. ¶ 8.) Before the Court
Esq., Girard Gibbs LLP, San Francisco, CA, for Plaintiffs and              is Defendant's Motion To Dismiss the CAC. For the reasons
the Class.                                                                 stated herein, the Motion is denied in part and granted in part.

John Yanchunis, Esq. & Rachel Soffin, Esq., Morgan &
Morgan, Tampa, FL, for Plaintiffs' Executive Committee.
                                                                                                   I. Background
Peter Safirstein, Esq., Morgan & Morgan, New York, NY, for
Plaintiffs' Executive Committee.                                             A. Factual Background

Richard McCune, Esq. & Elaine Kusel, Esq., McCune Wright                   1. Advertising Campaign
LLP, Redlands, CA, for Plaintiffs' Executive Committee.                    The following facts are drawn from the CAC, and they are
                                                                           assumed to be true for purposes of deciding Defendant's
Jonathan Shub, Esq. & Scott George, Esq., Seeger Weiss LLP,                Motion.
New York, NY, for Plaintiffs' Executive Committee.
                                                                           Until 2012, following Ford's release of its first hybrid sedan-
Stephen Jaffe, Esq., Mark Fistos, Esq., & Seth Lehrman, Esq.,
                                                                           the Fusion–Ford's “efforts to break into the ... market for
Farmer, Jaffe, Weissing, Edwards, Fistos & Lehrman, P.L.,
                                                                           hybrid vehicles had been largely unsuccessful.” (Id. ¶¶ 2, 47.)
Fort Lauderdale, FL, for Plaintiffs' Executive Committee.
                                                                           As of mid–2012, Ford had only a 3% share of that market.
Bruce Steckler, Esq. & Mazin Sbaiti, Esq., Steckler Law LLP,               (Id. ¶ 3.) Plaintiffs allege that this was due to an inability of
Dallas, TX, for Plaintiffs' Executive Committee.                           Ford's “primary hybrid offering,” the Fusion, with offered an
                                                                           estimated combined 39 miles per gallon (“MPG”)–36 MPG
                                                                           city, 41 MPG highway-fuel economy, to compete with the



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
            Caseand
In re Ford Fusion 1:18-md-02865-LAK        Document
                    C-Max Fuel Economy Litigation,      394-5 inFiled
                                                   Not Reported       07/02/20
                                                                 F.Supp.3d (2015)                     Page 3 of 33
2015 WL 7018369

Toyota Prius and its estimated combined 51 MPG city, 48            Ford's advertisements include[d] small type at the bottom that
MPG highway. (Id. ¶¶ 2, 48.)                                       read [ ] ‘EPA-estimated 47 city/47 hwy [sic]/47 combined
                                                                   [MPG]. Actual mileage may vary,’ “ and that, even so, this
In 2013, Ford “launched a massive,” and allegedly                  “standard boilerplate language ... did not alter the campaign's
misleading, “advertising campaign” focusing on two of its          overall impression on consumers,” (id. ¶ 62), in part because
new hybrid models-the Fusion and the C–MAX, highlighting           “nowhere in the [advertising] campaign did [Ford] make a
their estimated 47 MPG. (Id. ¶ 3.) The campaign included a         distinction between real-world performance and the EPA-
“Times Square '47' kick-off,” which featured Ryan Seacrest         estimated rating,” (id. ¶ 63.) 1
and “the number '47' featured prominently and in a variety of
ways,” including a sign held by Ford's CEO, the number “47”        Plaintiffs maintain that the offending representations
on “giant LED screens,” and “crowds of people” wearing             included:
“47” t-shirts and holding “up signs to make a '47' montage
visible from the sky.” (Id. ¶¶ 3, 56.)                               • “The ... Fusion delivers a remarkable 47 mpg city and
                                                                        highway[.]”
Ford also launched a “ '47 Challenges, 47 Days' multi-
media campaign” designed to “target all hybrid [buyers]              • “The ... Fusion delivers a U.S. EPA-certified 47 mpg city,
on the fence” about purchasing a hybrid vehicle. (Id. ¶¶                47 mpg highway [,] and 47 mpg combined in its hybrid
3, 57 (brackets and internal quotation marks omitted).)                 model!”
The campaign included commercials aired “thousands of
                                                                     • “47 mpg in the city and on the highway? Yes, it's true. The
times, in all major media markets, on major networks,
                                                                        all new Fusion ... achieves 47 combined mpg-doubling
and at all times of day touting the fuel economy of the
                                                                        the fuel economy of the average vehicle.”
Vehicles,” magazine advertisements in “numerous and varied
magazines ... with collective national circulations in the           • “Fusion ... gets 47 MPG in the city, on the highway[,] and
tens of millions,” newspaper advertisements, a social media             combined.”
campaign on “Facebook, Twitter, and other social media”
which included the “47 Day Photo Challenge,” in which                • “C–MAX ... is Ford's first hybrid vehicle to offer 47 mpg
“consumers were asked to submit photos that ‘captured                   across the board.”
the spirit of the Hybrid Fusion's 47 [MPG]’,” promotional
                                                                     • “C–MAX Hybrid delivers EPA-certified 47 mpg city, 47
brochures “touting ... 47 MPG,” on-line profiles on Ford's
                                                                        mpg highway ratings–7 mpg better than the Toyota Prius
website, and “a number of national press releases boasting
                                                                        [V] on the highway-for a 47 mpg combined rating.”
about the Vehicles' improved fuel economy and the success
of [Ford's] 47 MPG advertising.” (Id. ¶¶ 3, 58.) Ultimately,         • “47 mpg hybrid for me.”
the campaign was a “tremendous success” and contributed to
“record hybrid sales,” allegedly attributable to the increase      (Id. (emphasis and internal quotation marks omitted).)
in fuel economy. (Id. ¶ 4.) By the end of 2012, Ford had           Plaintiffs further allege that Ford made two misleading posts
increased its share of the hybrid market to 16% and by April       on the C–MAX official Facebook page: (1) On August 7,
2013 was the “second-leading auto company in the hybrid            2012, a post noting that “[i]f someone asks what MPG the
market,” with record hybrid sales continuing through August        C–MAX Hybrid gets, you can tell them 47[,][and][t]hat's
2013. (Id. ¶ ¶ 4, 52–53.)                                          because the all-new ... C–MAX ... delivers EPA-certified
                                                                   47 mpg city and 47 mpg highway ratings for a 47–mph
 *2 The problem, Plaintiffs contend, is that Ford's advertising    combined rating”; (2) On August 21, 2012, a post indicating
was “highly misleading.” (Id. ¶ 5.) Plaintiffs allege that while   that “the C–MAX ... can more than keep up [with the 2013
the campaign “emphasized that the '47 MPG' was something           Ford Escape] and achieve an estimated 570 miles on a single
the Vehicles would actually deliver,” (id. ¶ 59), designed         tank of gas.” (Id. ¶ 67.) Additionally, Plaintiffs allege that on
to convey “real vehicle[ ] performance” and “truly reflect         February 6, 2013, during a “Ford Fusion Lunch Date,” Gil
the vehicle,” (id. ¶ 60 (internal quotation marks omitted),        Portalatin, the Chief Programming Engineer for Electrified
“under real-world driving conditions, consumers ... [were]         Programs and Integration at Ford, “told a consumer asking
consistently unable to get anywhere near the advertised 47         about the ability to get the advertised fuel economy of the ...
MPG,” (id. ¶ 5). Plaintiffs further aver that only “[s]ome of      Fusion ... that, ‘You can get it. It is there.” (Id. ¶ 64).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
            Caseand
In re Ford Fusion 1:18-md-02865-LAK        Document
                    C-Max Fuel Economy Litigation,      394-5 inFiled
                                                   Not Reported       07/02/20
                                                                 F.Supp.3d (2015)                 Page 4 of 33
2015 WL 7018369

Finally, Plaintiffs allege that, in a press release, Ford stated        The second, “C–MAX Hybrid MPG,” shows how the
that the “C–MAX ... returns the same fuel economy whether               “C–MAX beat the Prius V in combined MPG,” pairing
driving cross-county or across the city-stemming mostly from            the Prius V with “44 MPG combined” and the C–
a growing list of Ford innovations that have helped the vehicle         MAX with “47 MPG combined,” and says “C–MAX
to deliver an impressive list of metrics, such as its 570–mile          Hybrid Maximizes MPG, Stop Less, Go More.” (Id. ¶ 78
overall range, taking customers from Los Angeles to Las                 (internal quotation marks omitted).)
Vegas and back on one tank of gas,” a range Ford referred to
as “real car range” which “beat[s] Toyota Prius [V] by 120         A series of advertisements reinforced Ford's comparative
miles.” 2 (Id. ¶¶ 65–66 (internal quotation marks omitted).)       message. In an internet advertisement entitled “The Hybrid
                                                                   Games, MPG Showdown,” “two actors portray reporters
 *3 Plaintiffs also allege that several other advertisements       trying to determine whether the C–MAX or Prius V had better
compared the Fusion and C–MAX to other hybrid                      MPG,” wherein the announcers state, and it is graphically
cars available for sale. These advertisements include the          depicted, that “the total range of the C–MAX is 571 miles
following:                                                         while the Prius' driving range is 560 miles,” and that the
                                                                   “C–MAX should go further on a tank of fuel.” (Id. ¶ 79.)
  • An advertisement indicating that the Fusion “tops the          Also in this advertisement, a Prius and C–MAX owner are
    Toyota Camry Hybrid by 8 mpg highway and 4 mpg city,           shown “going about daily errands,” and the Prius owner stops
    and delivers the highest-ever fuel economy numbers in          for gas first. (Id. ¶ 79 (internal quotation marks omitted).)
    city and highway driving for a midsize sedan.” (Id. ¶ 70       Likewise, an advertisement called “Say Whee,” indicates
    (internal quotation marks omitted).)                           that the “C–MAX ‘bests' the Toyota Prius V in MPG,” and
                                                                   concludes by pairing the tagline “Say Hi to the all[-]new 47
  • An advertisement entitled “Wrong Direction” in which           combined mpg C–MAX Hybrid,” with an image of the C–
    the narrator indicated that the Fusion was “the most fuel      MAX and a 47 MPG graphic. (Id. ¶¶ 80–81 (some internal
    efficient midsize sedan in America.” (Id. ¶ 71 (internal       quotation marks omitted).) In an advertisement entitled “Be
    quotation marks omitted).)                                     Great,” the narrator indicates that the C–MAX “beats Prius V
                                                                   with better MPG ... Say hi to the all new 47 combined mpg
  • An advertisement entitled “New Idea” which claimed that
                                                                   C–MAX.” (Id. ¶ 79 (second alteration in original) (internal
     the “Fusion doubles the fuel economy of the average
     vehicle.” (Id. ¶ 72.)                                         quotation marks omitted).) 3 Plaintiffs allege that, unlike
                                                                   the claims in the comparisons described above, “the Prius
  • An advertisement indicating that the C–MAX “beats              actually achieves better MPG than the C–MAX in real-world
    Prius V with better mpg” and is “Miles Per Gallon              driving conditions.” (Id. ¶ 85.) Thus, the gist of Plaintiffs'
    Ahead of the Competition .” (Id. ¶ 73 (internal quotation      claim is that Ford's representations about the Fusion and
    marks omitted).) As indicated above, the advertising           the C–MAX were “false and misleading” because “they left
    campaign targeted the Toyota Prius V in particular,            reasonable consumers with the overall impression that [the
    which “provided space comparable to Ford's 2012                Vehicles] did, in fact, deliver 47 MPG ... under real world
    Fusion Hybrid, but was advertised as achieving 44 MPG          driving conditions.” (Id. ¶ 68.)
    city, 40 MPG highway, for a combined 42 MPG.” (Id. ¶¶
    51, 74.) Plaintiffs allege that, in its advertisements, Ford
    “regularly compared the mileage of the C–MAX to that              2. Consumer Complaints and Subsequent Action
    of the Toyota Prius. (Id. ¶ 74.) For example, in July and       *4 Even before the 47–MPG advertising campaign was
    August 2012, Ford “boasted that the C–MAX raises the           in full swing, and shortly after the Fusion and C–MAX
    bar for hybrid fuel economy and takes customers further        were made available for sale, Plaintiffs allege that “buyers
    than the Toyota Prius.” (Id. ¶ 76.) Ford reinforced this       began complaining in droves about the low gas mileage
    message in two cartoon advertisements. The first, “Ford        they were able to achieve,” with many “report[ing] an
    C–MAX vs. Toyota Prius [V], How Far on a Tankful,”             inability to even reach MPG in the high 30s,” never
    shows a Prius stopping for gas before a C–MAX, and             mind fuel economy that “beats Toyota's Prius.” (Id. ¶ 89.)
    says “C–MAX 571 miles, Prius only 450 miles,” “C–              Plaintiffs also allege that subsequent independent testing has
    MAX ... Maximizes a Tank of Gas,” and “Stop Less,              confirmed that the Vehicles do not achieve the advertised 47
    Go More.” (Id. ¶ 77 (internal quotation marks omitted).)       MPG. (Id. ¶ 90.) They claim that in October 2012, Larry



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           3
            Caseand
In re Ford Fusion 1:18-md-02865-LAK        Document
                    C-Max Fuel Economy Litigation,      394-5 inFiled
                                                   Not Reported       07/02/20
                                                                 F.Supp.3d (2015)                   Page 5 of 33
2015 WL 7018369

Vellequette of Automotive News found that the C–MAX                 It provides that every new vehicle sold in the United States
“only achieved slightly above 37 MPG,” that Consumer                be labeled with a sticker (a “Monroney Sticker”) indicating
Reports, in December 2012, found that the Fusion achieved           estimated fuel economy, and that a booklet comparing
only about 39 MPG, and that the C–MAX achieved only                 fuel economies of similar vehicles, prepared by the EPA,
about 37 MPG, “concluding that Ford overstated the fuel             be made available by vehicle dealerships. See 49 U.S.C.
economy [of the Vehicles] by ... about 20 percent,” the largest
                                                                    § 32908(b); see also         Gilles v. Ford Motor Co., 24
discrepancy among the vehicles it tested. (Id. ¶¶ 90–92.) In
                                                                    F.Supp.3d 1039, 1045 (D.Colo.2014) (identifying the sticker
April 2013, Plaintiffs further allege that Autoblog found that
                                                                    as a “Monroney Sticker”). The Monroney Sticker must also
the Fusion only achieves 37 MPG under normal use; the best
                                                                    include a disclaimer indicating that “[a]ctual results will vary
they could achieve was just over 40 MPG. (Id. ¶ 93.)
                                                                    for many reasons, including driving conditions and how you
                                                                    drive and maintain your vehicle.” 40 C.F.R. 600.302–12(b)
Importantly, Plaintiffs contend that Ford knew that the
Vehicles did not achieve 47 MPG in real-world conditions,           (4) (internal quotation marks omitted); see also     Gilles, 24
and acknowledged as much near the end of the 2013 model             F.Supp.3d at 1045.
year. (Id. ¶ 5.) Specifically, Plaintiffs allege that Ford “would
have known” because “Ford and other automakers do field              *5 The EPA regulates the calculation of estimated
testing where a number of vehicles are subject to extensive         fuel economy. The current regime allows automobile
real-world driving and the resulting data-which includes            manufacturers to choose between two methods of calculating
actual gas mileage-is recorded and analyzed.” (Id. ¶ 94.)           fuel economy. A manufacturer can either directly test
Plaintiffs further allege that Ford implicitly recognized that      fuel economy using a “5–cycle” method, or can it can
its advertising campaign was misleading, by “offering ...           derive fuel economy estimates using a series of equations
Fusion ... and C–MAX ... owners a software upgrade to               and data from directly-tested, similar vehicles. See         40
improve their fuel economy,” even as “consumers continue[d]         C.F.R. § 600.210–12; Press Release, “EPA Announces
to report average mileage well below 47 MPG,” and without           Revised Fuel Economy Label Estimates for 2013 Ford
disclosing any possible “performance trade-offs associated          C–MAX; Initiates Effort to Update Labeling Procedures
with the upgrade,” (id. ¶ 97), and that Ford also “lowered the      to Keep Pace with Industry Trends,” (“Press Release”)
estimated MPG for the C–MAX, from 47/47/47 to 45 city,              Aug. 15, 2013, available at http://yosemite.epa.gov/opa/
40 hwy, for a combined 43 MPG,” (id. ¶ 98.) Plaintiffs also         admpress.nsf/6424ac1caa800aab85257359003f5337/8a00bfd7633d5
aver that Ford announced that it derived the MPG figures            48f85257bc800637d37!OpenDocument               (last    visited
for the C–MAX based “solely on the testing of the 2013              November 2, 2015) (“EPA label regulations allow, but do
Fusion Hybrid, although the [Fusion] is smaller and has a           not require, vehicles with the same engine, transmission[,]
more aerodynamic shape.” (Id. ¶ 6; see also id. ¶ 100.) As a        and weight class to use the same fuel economy label value
result, Plaintiffs allege that “Ford is [ ] now offering ‘good      data ....”); see also 40 C.F.R. § 600.115–11 (providing criteria
will’ payments to C–MAX owners and lessees,” namely
                                                                    for using this method). 4 Ford used the former approach
“partial compensation ... as reimbursement for ... increased
                                                                    with the Fusion and the latter with the C–MAX. See Press
fuel costs.” (Id. ¶ 102.)
                                                                    Release (“Ford based the 2013 Ford C–MAX label on testing
                                                                    of the related Ford Fusion hybrid, which has the same
  3. Regulatory Context                                             engine, transmission[,] and test weight as allowed under EPA
As Defendant notes in its Motion, “[t]he testing and disclosure     regulations.”)
of estimated fuel economy for new vehicles sold in the
United States is governed by a comprehensive federal                The FTC, by contrast, regulates the advertisement of fuel
regulatory scheme” created by the Environmental Policy and          economy estimates to consumers. Its regulations provide,
Conservation Act (“EPCA”), and enforced by the Federal              in relevant part, that “[n]o manufacturer or dealer shall
Trade Commission (“FTC”) and Environmental Protection               make any express or implied representation in advertising
Agency (“EPA”). (Def.'s Mem. of Law in Support of Mot. To           concerning the fuel economy of any new automobile unless ...
Dismiss (“Def.'s Mem.”) 14 (Dkt. No. 64).) In 1975, Congress        the [EPA] is the source of the ‘estimated city mpg’ and
passed the EPCA with the intent of improving motor vehicle          estimated highway mpg' and that the numbers are estimates”
energy efficiency. See Green Mtn. Chrysler Plymouth Dodge           and marked as such. 16 C.F.R. § 259.2(a); see also Gilles,
Jeep v. Crombie, 508 F.Supp.2d 295, 305–07 (D.Vt.2007).             24 F.Supp.2d at 1046–47 (describing these regulations and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
            Caseand
In re Ford Fusion 1:18-md-02865-LAK        Document
                    C-Max Fuel Economy Litigation,      394-5 inFiled
                                                   Not Reported       07/02/20
                                                                 F.Supp.3d (2015)                Page 6 of 33
2015 WL 7018369

noting that, “[s]imply put, when a manufacturer includes
miles per gallon numbers in an advertisement, it must, in         Richard Weglarz, of Antioch, Illinois, purchased a Fusion
a clear and conspicuous manner, include the EPA mileage           in November 2012 in reliance on representations on Ford's
estimates, state that they are estimates, and indicate that the   website that the Fusion “would achieve 47 MPG whether in
EPA is the source of the estimates”). The FTC regulations         the city or on the highway.” (Id. ¶ 22.)
further provide that “[f]uel economy estimates derived from
a non-EPA test may be disclosed provided that,” inter alia,       Matthew Romak, of Gibraltar, Michigan, purchased a Fusion
the EPA estimates have “substantially more prominence than        in January 2014 in reliance on representations on Ford's
any other estimate.” 16 C.F.R. § 259.2(c). 5 Unlike the EPA       website that the Fusion “achieved 47 MPG in the city, on
regulations, the FTC regulations do not require an “actual        the highway[,] and combined,” as well as a brochure at a
                                                                  dealership which stated that the Fusion “achieved 47 MPG on
results will vary” disclaimer.       Gilles, 24 F.Supp.3d at      the highway as well as in city driving.” (Id. ¶ 26.)
1047. If a manufacturer fails to comply, the FTC may take
“corrective action ... under appropriate statutory provisions.”   Dean Majkzrak, of Elk River, Minnesota, purchased a Fusion
16 C.F.R. § 1.5.                                                  in January 2013 in reliance on representations on Ford's
                                                                  website and Facebook page that the Fusion “would achieve
                                                                  47 MPG on the highway, as well as in the city.” (Id. ¶ 27.)
   4. Experience of Each Plaintiff
In the CAC, Plaintiffs provide background on each of
                                                                  Michael Hendrickson, of Rogersville, Missouri, purchased
the Plaintiffs. While Defendant's Motion focuses on the
                                                                  a Fusion in January 2013 in reliance on representations on
allegations in the CAC as a whole, the Court briefly
                                                                  Ford's website and from “Ford Salespersons” that the Fusion
summarizes the experiences of each Plaintiff here, grouped
                                                                  “would achieve 47[MPG] in both highway and city driving,”
by state and by vehicle. Plaintiffs allege that fuel economy
                                                                  as well as a brochure which stated that the Fusion “would
is a central consideration when consumers shop for a new
                                                                  achieve 47 [MPG] in any type of driving.” (Id. ¶ 28.)
car, (CAC ¶¶ 42–46), and that the represented fuel economy
of the Vehicles played a pivotal role in Plaintiffs' purchasing
                                                                  Sal Lazuka, of Painesville, Ohio, purchased a Fusion in
decisions, (id. ¶¶ 13–40).
                                                                  November 2012 in reliance on Ford's presentation at the
                                                                  Detroit Auto show, which indicated that the Fusion was
   a. Fusion                                                      “supposed to achieve 47 MPG in city, highway, and
 *6 Johanna Fontenot, of Altadena, California, purchased a        combined,” as well as representations on Ford's website that
Fusion in November 2012 in Duarte, California, in reliance        the Fusion “would get 47 MPG in all types of driving.” (Id.
on representations on Ford's website and in Ford brochures        ¶ 34.)
that the Fusion “got 47 MPG in highway and in city driving,”
and, in fact, waited until the 2013 model year to purchase the    Mark Goodale, of Beaverton, Oregon, purchased a Fusion in
Fusion for this reason. (Id. ¶ 16.)                               January 2013 in reliance on representations on Ford's website
                                                                  that the Fusion “achieved 47 MPG in the city and on the
Dan Wilkins, of Holyoak, Colorado, purchased a Fusion             highway ... in any type of driving.” (Id. ¶ 35.)
in November 2012 in Lakewood, Colorado, in reliance on
representations on Ford's website that the Fusion “would get      Gary Duckenmiller, of Lewistown, Pennsylvania, purchased
47 MPG,” as well as statements in a brochure at the dealership    a Fusion in December 2012 in reliance on representations
where he purchased his Fusion that it “got 47 MPG in the city     on Ford's website that the Fusion “achieved 47 MPG city,
and on the highway.” (Id. ¶ 17.)                                  highway[,] and combined,” as well as assurances from a
                                                                  dealer's salesperson that the Fusion “really got 47 MPG.” (Id.
Jeremy Dobbs, of Orlando, Florida, purchased a Fusion in          ¶ 36.) William Huff, of Boalsburg, Pennsylvania, purchased a
December 2012 in reliance on representations on Ford's            Fusion in November 2012 in State College, Pennsylvania, in
website that the Fusion “would get 47 MPG city, 47 MPG hwy        reliance on representations on Ford's website that the Fusion
[sic][,] and 47 MPG combined,” as well as a brochure “he          “would achieve 47 MPG city, highway[,] and combined.” (Id.
was given” at the dealership where he bought his Fusion that      ¶ 37.)
“reinforced the 47/47/47 fuel economy message.” (Id. ¶ 20.)



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           5
            Caseand
In re Ford Fusion 1:18-md-02865-LAK        Document
                    C-Max Fuel Economy Litigation,      394-5 inFiled
                                                   Not Reported       07/02/20
                                                                 F.Supp.3d (2015)                Page 7 of 33
2015 WL 7018369

 *7 Richard and Carol Fox, of Ridgefield, Washington,            Raymond Belden, of Odenton, Maryland, purchased a C–
purchased a Fusion in November 2012 in reliance on               MAX in January 2013 in reliance on a television commercial
representations in “My Ford” magazine indicating that the        which indicated that the C–MAX “got better gas mileage than
Fusion “would get 47 MPG city, highway[,] and combined,”         the Prius V and achieved 47 miles per gallon highway, city
as well representations on Ford's website that the Fusion        [,] and combined,” as well as internet ads that stated that the
“achieved 47 MPG in all types of driving.” (Id. ¶ 39.)           C–MAX “got 47 MPG in both city and highway driving and
                                                                 combined.” (Id. ¶ 23.)

   b. C–MAX                                                      James Griffiths, of Bay City, Michigan, purchased a C–
Gregory Holman, of Phoenix, Arizona, purchased a C–MAX           MAX in September 2012 in reliance on representations on
in December 2012 in reliance on a television commercial          Ford's website that the C–MAX “would achieve 47 miles per
which indicated that “the C–MAX got better gas mileage           gallon highway, city, and combined,” as well as statements
than the Prius V and achieved 47[MPG] highway, city[,] and       in a brochure at a dealership that “reinforced the message
combined,” and the C–MAX Facebook page, which echoed             that the C–MAX got 47 MPG whether it was driven in
this message and “included a video ad series called the Hybrid   the city or on the highway.” (Id. ¶ 24.) Charles Kroner,
Games” which compared the C–MAX favorably to the Prius.          of Brownstown, Michigan, purchased a C–MAX in January
(Id. ¶ 13.)                                                      2013 in Taylor, Michigan, in reliance on statements in a
                                                                 brochure that indicated that the C–MAX “would achieve 47
Bruce Keller, of San Mateo California, purchased a C–MAX         MPG city, 47 MPG hwy [sic][,] and 47 MPG combined.” (Id.
in November 2012 in reliance on representations on Ford's        ¶ 25.)
website that the C–MAX “achieved 47 MPG highway, city,
and combined,” and a television commercial indicating the         *8 Leah Broome, of Rolla, Missouri, purchased a C–MAX
C–MAX “had better horsepower than Prius V, beat Prius            in December 2012 in reliance on the “Ford Hybrid Games
V in MPG[,] and got 47 combined MPG.” (Id. ¶ 14.)                commercial which claimed that the C–MAX had better fuel
Richard Pitkin, of Roseville, California, purchased a C–         economy than the Prius and got 47 MPG in all types of
MAX in October 2012 in Folsom, California, in reliance on        driving,” as well as another television commercial which
representations on Ford's website that the C–MAX “achieved       “compared the Prius V's gas mileage unfavorably to the
47 MPG highway, city, and combined,” and that its fuel           C–MAX.” (Id. ¶ 29.) Michael McComas, of Kansas City,
economy was “better ... than the Prius.” (Id. ¶ 15.)             Missouri, purchased a C–MAX in September 2012 in reliance
                                                                 on representations on Ford's website that the C–MAX “got 47
April Tibbets, of Terryville, Connecticut, purchased a C–        MPG whether driven in the city or on the highway.” (Id. ¶ 30.)
MAX in November 2012 in reliance on a television
commercial indicating that the C–MAX “got 47 MPG in              James DeVito, of Brewster, New York, purchased a C–MAX
highway and city driving which was better than the Prius V,”     in December 2012 in reliance on a television commercial
as well as statements in a brochure at the dealership where      which indicated that “the C–MAX got better fuel economy
she purchased her C–MAX that “reiterated the 47 combined         than the Prius V and got 47 MPG in highway or city driving,”
MPG message.” (Id. ¶ 18.)                                        as well as representations on Ford's website that “the C–MAX
                                                                 got 47 MPG in all types of driving.” (Id. ¶ 31.) Robert Fellow,
James Oldcorn, of Naples, Florida, purchased a C–MAX             of Valley Cottage, New York, leased a C–MAX in October
in December 2012 in reliance on representations on Ford's        2012 in reliance on representations on Ford's website that
website that the C–MAX “achieved 47 miles per gallon             “the C–MAX would achieve 47 MPG, in the city, on the
highway, city[,] and combined.” (Id. ¶ 19.)                      highway[,] and combined,” as well as a television commercial
                                                                 which indicated that “the C–MAX got better MPG than the
Gary Cole, of Wakarusa, Indiana, purchased a C–MAX in            Prius V.” (Id. ¶ 32.) Octavio Hoyos, of Howard Beach, New
January 2013 in reliance on representations on Ford's website    York, purchased a C–MAX in December 2012 in reliance on
that “C–MAX achieved 47 MPG hwy [sic], 47 MPG city[,]            a television commercial which indicated that “the C–MAX
and 47 MPG combined,” as well as statements in a brochure        got 47 MPG in city and on the highway and better MPG than
at a dealership that “reinforced the message that the C–MAX      the Prius V,” as well as representations on Ford's website that
would get 47 MPG in all types of driving.” (Id. ¶ 21.)           “the C–MAX got 47 MPG in all types of driving.” (Id. ¶ 33.)



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           6
            Caseand
In re Ford Fusion 1:18-md-02865-LAK        Document
                    C-Max Fuel Economy Litigation,      394-5 inFiled
                                                   Not Reported       07/02/20
                                                                 F.Supp.3d (2015)                      Page 8 of 33
2015 WL 7018369


Martin Babb, of Burien, Washington, purchased a C–MAX                  i. whether Plaintiffs and Class members are entitled to
in December 2012 in reliance on representations on Ford's                 equitable or injunctive relief;
website that “the C–MAX delivered 47 MPG in the city, on
                                                                       j. whether Plaintiffs and the Class are entitled to restitution
the highway[,] and combined,” a message which he later “saw
                                                                          or damages, and what is the proper measure of damages;
everywhere.” (Id. ¶ 38.)
                                                                       k. whether Ford's software upgrade to improve fuel
Dennis Harkins, of Fitchburg, Wisconsin, purchased a C–                  economy was in response to this litigation;
MAX in November 2012 in reliance on Ford's “Hybrid
Games” advertisement which indicated that the C–MAX “got               l. whether Ford's goodwill payments to C–MAX customers
better fuel economy than the Prius V, achieving 47 MPG                    was in response to this litigation; and
city, highway [,] and combined,” as well as representations
                                                                       m. whether there are undisclosed performance trade-offs
on Ford's website which “reinforced the message that the C–
                                                                         associated with Ford's software upgrade.
MAX got 47 MPG in any type of driving.” (Id. ¶ 40.)
                                                                     (Id. ¶ 106.) Plaintiffs also allege that their claims are typical of
                                                                     the Class, and will fairly and adequately represent the interests
   5. Class Allegations
                                                                     of the class because they “have retained counsel who are
Plaintiffs define the class as “[a]ll persons in the United States
                                                                     experienced and competent trial lawyers in complex litigation
who purchased and/or leased one of the Vehicles,” excluding
                                                                     and class action litigation,” and there are no material conflicts
individuals affiliated with Ford. (Id. ¶ 104.) Plaintiffs allege
                                                                     “that would make class certification inappropriate.” (Id. ¶¶
that the class is as large as the number of Vehicles sold in the
                                                                     107–08.) Plaintiffs further make general allegations about the
United States: 30,000 C–MAX and 20,000 Fusion purchasers/
                                                                     predominance of class claims and superiority of a class action
lessees. (Id. ¶ 105.) Plaintiffs also allege common legal and
                                                                     in this circumstance, and note that they “contemplate the
factual issues, namely:
                                                                     eventual issuance of notice to the proposed Class members”
  a. whether the Vehicles achieve gas mileage materially             based on Ford's business records. (Id. ¶¶ 109–10.)
     lower than the advertised mileage;

  b. whether the Vehicles achieve [a] mileage range on a               B. Procedural History
     single tank of gas materially less than the advertised
                                                                        1. Multi–District Litigation
     range;
                                                                     The instant Action, consolidated from seventeen lawsuits
  c. whether Ford's overstatement of its Vehicles' fuel              concerning Ford's advertisement of the fuel economy of
    economy was materially misleading;                               the Vehicles, was centralized and consolidated in this Court
                                                                     by recommendation of the United States Judicial Panel on
   *9 d. whether Ford's statements were false and deceptive          Multidistrict Litigation (the “Panel”). (See Dkt. No. 1.) The
    in conveying that the Vehicles would achieve the                 Court was initially assigned Fellows v. Ford Motor Co., No.
    advertised gas mileage in normal, real-world highway             13–CV–906, on February 7, 2013, and Teppich v. Ford Motor
    usage;                                                           Co., No. 13–CV–1144, three weeks later as related. (See
                                                                     Order (“Order No. 1”) (Dkt. No. 18).) On June 7, 2013,
  e. whether Ford's advertisements failed to provide material
                                                                     the Panel assigned five other cases from other districts to
     disclosures that the gas mileage cannot be achieved in
                                                                     this Court: three actions in the Central District of California,
     normal, real-world highway usage;
                                                                     one in the District of New Hampshire, one in the District
  f. whether Ford willfully concealed the misrepresentations         of New Mexico. On June 18, 2013, by recommendation of
     regarding MPG or recklessly disregarded their falsity;          the Panel, several other pending actions were added: one
                                                                     from the District in Arizona, two from the Southern District
  g. whether Ford breached any warranties in selling the             of Florida, two from the Northern District of Illinois, one
     Vehicles which misrepresented MPG;                              from the District of Massachusetts, and one from the Eastern
                                                                     District of Pennsylvania. (See Dkt. No. 7.) On June 21, 2013,
  h. whether Ford's conduct violates the laws as set forth in        by recommendation of the Panel, one pending action from the
     the causes of action;


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   7
            Caseand
In re Ford Fusion 1:18-md-02865-LAK        Document
                    C-Max Fuel Economy Litigation,      394-5 inFiled
                                                   Not Reported       07/02/20
                                                                 F.Supp.3d (2015)                    Page 9 of 33
2015 WL 7018369

District of Nevada was added. (See Dkt. No. 13.) On July 1,         Illinois Consumer Fraud and Deceptive Business Practices
2013, by recommendation of the Panel, one pending action            Act, § 815 Illinois Compiled Statutes Annotated 505/1, et
from the Western District of Missouri was added. (See Dkt.          seq., on behalf of the Illinois Plaintiffs; one cause of action
Nos. 7, 16.) Finally, on August 8, 2013, by recommendation          for violations of the Maryland Consumer Protection Act,
of the Panel, one pending action from the Western District of
                                                                      Md.Code Com. Law § 13–101, et seq ., on behalf of the
Washington was added. (See Dkt. No. 44.) 6                          Maryland Plaintiff; one cause of action for violations of the
                                                                    Michigan Consumer Protection Act,        Mich. Comp. Laws
 *10 On July 10, 2013, the Court issued an Order addressing
                                                                    §§ 445.901, et seq., on behalf of the Michigan Plaintiffs; one
various administrative issues and setting an initial schedule.
                                                                    cause of action for violations of the Minnesota Consumer
(See Order No. 1.) On July 18, 2013, the Parties filed their
                                                                    Fraud Act, Minnesota Statutes §§ 325f.68–69, on behalf of
“Initial Report,” detailing their positions on pretrial issues.
                                                                    the Minnesota Plaintiff; one cause of action for violations of
(See Dkt. No. 22.) The Court held an initial conference on July
                                                                    the Missouri Merchandising Practices Act, Missouri Revised
25, 2013, and thereafter, on July 30, 2013, adopted an Order
                                                                    Statutes §§ 407.010, et seq., on behalf of the Missouri
designating Lead Counsel, Liaison Counsel, and members
                                                                    Plaintiffs; one cause of action each for deceptive acts and
of Plaintiffs' Executive Committee, and set a schedule for
the filing of the CAC and Motion To Dismiss. (See Order             practices in violation of      N.Y. Gen. Bus. Law § 349, and
(Dkt. No. 30).) Plaintiffs filed the CAC on October 15,             false advertising in violation of N.Y. Gen. Bus. Law § 350,
2013, (Dkt. No. 51), deemed timely filed nunc pro tunc,             et seq., on behalf of the New York Plaintiffs; one cause of
(see Dkt. No. 50). Defendant filed its Motion to Dismiss and        action each for violations of the Consumer Sales Practices
associated documents on November 22, 2013, (Dkt.Nos.63–             Act, Ohio Revised Code §§ 1345, et seq., and Deceptive
65), Plaintiffs filed their Opposition on January 21, 2014,         Trade Practices Act, Ohio Revised Code §§ 4165, et seq., on
(Dkt. No. 67), and Defendant filed its Reply on March 7,            behalf of the Ohio Plaintiffs; one cause of action for violations
2014, (Dkt. No. 68). The Court also so-ordered a Stipulated         of the Oregon Unlawful Trade Practices Act (“UTPA”), §§
Protective Order on December 12, 2013. (Dkt. No. 66.) The           646.607–08, et seq., on behalf of the Oregon Plaintiff; one
Court held oral argument on April 22, 2015. (See Dkt. (minute       cause of action for violations of the Pennsylvania Unfair
entry for Apr. 22, 2015).)                                          Trade Practices and Consumer Protection Law (“UTPCPL”),
                                                                    73 P.S. §§ 201–1, et seq., on behalf of the Pennsylvania
                                                                    Plaintiffs; one cause of action for violations of Washington
  2. Plaintiffs' Claims 7                                           Revised Code §§ 19.86.010, et seq., (Washington Consumer
Plaintiffs allege several state statutory causes of action,         Protection Act), on behalf of the Washington Plaintiffs; and
                                                                    one cause of action for violations of the Wisconsin Deceptive
including one each for violations of the  California
                                                                    Trade Practices Act, Wisc. Stat. § 110.18, on behalf of the
Business & Professions Code § 17200, et seq. (Unfair
                                                                    Wisconsin Plaintiff. (Id. ¶¶ 112–317.)
Competition Law),  California Business & Professions
Code § 17500, et seq. (False Advertising Laws), and                  *11 Plaintiffs also allege several common law claims on
    California Civil Code § 1750, et seq. (Consumer                 behalf of all plaintiffs, though they do not specify upon
Legal Remedies Act) “on [b]ehalf of [a]ll Plaintiffs or,            which jurisdiction's common law they are based. These claims
[a]lternatively, the California Plaintiffs”; one cause of action    include one for fraud, one for negligent misrepresentation,
for violations of the Arizona Consumer Fraud Act §§ 44–             one for breach of contract, one for breach of the covenant
1521–34 on behalf of the Arizona Plaintiff; one cause of            of good faith and fair dealing, one for breach of express
action for violations of the Colorado Revised Statutes §§           warranties, and one for unjust enrichment. (Id. ¶¶ 318–
6–1–101, et seq. (Colorado Consumer Protection Act), on             51, 361–65.) 8 Plaintiffs also allege one federal statutory
behalf of the Colorado Plaintiff; one cause of action for           claim for violations of the Magnuson–Moss Warranty Act
violations of the Connecticut General Statutes §§ 42110a, et        (“MMWA”), 15 U.S.C. §§ 2301, et seq. (Id. ¶¶ 352–60.)
seq. (Connecticut Unfair Trade Practices Act (“CUTPA”)), on
behalf of the Connecticut Plaintiff; one cause of action for        In connection with their state law claims, Plaintiffs make
violations of the Florida Deceptive and Unfair Trade Practices      several additional allegations against Ford not included in
Act (“FDUTPA”), Fla. Stat. § 501.201, et seq., on behalf of         other parts of the Complaint, namely (1) a failure to “comply
the Florida Plaintiffs; one cause of action for violations of the   with FTC regulations governing [the] advertising of fuel


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                 Page 10 of 33
2015 WL 7018369

economy as set forth in 16 C.F.R. § 259.2(a),” (2) a failure       detailed factual allegations, a plaintiff's obligation to provide
to provide a “disclaimer that the advertised [fuel economy]        the ‘grounds' of his [or her] ‘entitle[ment] to relief’ requires
rates will vary with actual MPG ratings achieved in the real       more than labels and conclusions, and a formulaic recitation
world, consistent with the requirements of 40 C.F.R. § [§ ]
                                                                   of the elements of a cause of action will not do.”    Bell Atl.
600.302–08(b)(4),” (3) a failure “to disclose that the MPG
                                                                   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (third alteration
figures that [Ford] repeatedly touted and advertised for the C–
                                                                   in original) (citations omitted). Instead, the Supreme Court
MAX [were] not based on actual tests of the C–MAX,” (5)
                                                                   has emphasized that the “[f]actual allegations must be enough
“violations of California Civil Code §§ 1572–1573, 1709,
                                                                   to raise a right to relief above the speculative level,” id.,
1711, and     1770, and the common law,” (6) violat[ions]          and that “once a claim has been stated adequately, it may
of the declared legislative policies as set forth by the federal   be supported by showing any set of facts consistent with the
government in” 40 C.F.R. § 600.307(a)(ii)(A) and 16 C.F.R.
                                                                   allegations in the complaint,”  id. at 563. A plaintiff must
§ 259.2(a), and (7) that Ford “failed to respond to Plaintiff's
                                                                   allege “only enough facts to state a claim to relief that is
[Consumer Legal Remedy Act] letters within 30 days,” as
required by California Civil Code § 1782(b). (Id. ¶¶ 114–15,       plausible on its face.”   Id. at 570. But if a plaintiff has “not
130.) While the Court does not consider these allegations as       nudged [his or her] claims across the line from conceivable to
separate causes of action, because they are not listed as such     plausible, the[ ] complaint must be dismissed.” Id .; see also
in the CAC, the Court considers them in the context of the             Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“Determining
enumerated causes of action.                                       whether a complaint states a plausible claim for relief will ...
                                                                   be a context-specific task that requires the reviewing court to
As relief from Ford's alleged misconduct, Plaintiffs ask           draw on its judicial experience and common sense. But where
that the sales and leases of the Vehicles be rescinded or          the well-pleaded facts do not permit the court to infer more
reimbursed, that all profits and compensation improperly           than the mere possibility of misconduct, the complaint has
obtained be disgorged, that Ford cease its false advertising       alleged-but it has not ‘show[n]'-‘that the pleader is entitled
and other unlawful business practices, and that Plaintiff be       to relief.’ “ (alteration in original) (citation omitted) (quoting
awarded damages, including punitive damages, attorneys'            Fed.R.Civ.P. 8(a)(2))).
fees, interest, and costs of suit. (Id. at 77–78.)

                                                                     B. Applicability of Rule 9(b)

                        II. Discussion                                1. Claims Subject to Rule 9(b)
                                                                   Under Federal Rule of Civil Procedure 9(b), “[i]n alleging
   A. Standard of Review
                                                                   fraud or mistake, a party must state with particularity the
To survive a motion to dismiss under Rule 12(b)(6), “a
                                                                   circumstances constituting fraud or mistake,” though “malice,
complaint must allege sufficient facts which, taken as true,
                                                                   intent, knowledge, and other conditions of a person's mind
state a plausible claim for relief.” Keiler v. Harlequin Enters.
                                                                   may be alleged generally.” To comply with this rule, a
Ltd., 751 F.3d 64, 68 (2d Cir.2014). In reviewing a complaint,
                                                                   complaint must: “(1) specify the statements that the plaintiff
the Court “accept[s] all factual allegations as true and draw[s]
                                                                   contends were fraudulent; (2) identify the speaker; (3) state
every reasonable inference from those facts in the plaintiff's
                                                                   where and when the statements were made; and (4) explain
favor .” In re Adderall XR Antitrust Litig., 754 F.3d 128, 133
(2d Cir.2014) (internal quotation marks omitted). Moreover,        why the statements were fraudulent.”       Lerner v. Fleet Bank,
along with the CAC itself, the Court “may consider ... any
                                                                   N.A., 459 F.3d 273, 290 (2d Cir.2006); Rombach v. Chang,
written instrument attached to the complaint as an exhibit,
                                                                   355 F.3d 164, 170 (2d Cir.2004) (same); see also Jovel v.. i-
any statements or documents incorporated in it by reference,
                                                                   Health, Inc., No. 12–CV–5614, 2013 WL 5437065, at *11
and any document upon which the complaint heavily relies.”
                                                                   (E.D.N.Y. Sept. 27, 2013) (“Rule 9(b) generally requires that a
ASARCO, LLC v. Goodwin, 756 F.3d 191, 198 (2d Cir.2014)
                                                                   plaintiff specify the who, what, where, when[,] and why of the
(internal quotation marks omitted), cert. denied, 135 S.Ct. 715
                                                                   alleged fraud; specifying which statements were fraudulent
(2014).
                                                                   and why, who made the statements to whom, and when and

 *12 The Supreme Court has held that “[w]hile a complaint          where the statements were made.” (citing    Mills v. Polar
attacked by a Rule 12(b)(6) motion to dismiss does not need        Molecular Corp., 12 F.3d 1170, 1175 (2d Cir.1993)). These


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                   Page 11 of 33
2015 WL 7018369

details principally serve to provide a defendant with fair           CAC, as a whole, is both implausible and not pleaded with
                                                                     the specificity required by Rule 9(b), it should be dismissed in
notice of a plaintiff's claim. See   O'Brien v. Nat'l Prop.
                                                                     its entirety and with prejudice.”). In support of its argument,
Analysts Partners, 936 F.2d 674, 676 (2d Cir.1991).
                                                                     Defendant quotes several lines from the CAC, which it
                                                                     argues are “quintessential averments of fraud,” for example,
Rule 9(b) applies broadly to claims “premised on allegations
                                                                     the allegation that “Ford disseminated advertisements in
of fraud,” In re      Morgan Stanley Info. Fund. Sec., 592           print, online, and on television formats containing materially
F.3d 347, 358 (2d Cir.2010); see also   Police & Fire Ret.           misleading and deceptive information and omitted material
Sys. of City of Detroit v. Goldman, Sachs & Co., No. 10–             information ... for purposes of inducing customers to purchase
CV–4429, 2014 WL 1257782, at *5 (S.D.N.Y. Mar. 27,                   and/or lease” the Vehicles. (Def.'s Reply 4 (quoting (CAC ¶
                                                                     120).) Defendant also argues that several portions of the CAC
2014), i.e., “to all averments of fraud,”  Tellabs, Inc. v.          are “averments classically associated with fraud,” namely:
Makor Issues & Rights, Ltd., 551 U.S. 308, 319 (2007)
(internal quotation marks omitted), and “is not limited to             • “Ford has been engaged in a ‘scheme’ to ‘wrongfully
allegations styled or denominated as fraud or expressed                   misrepresent[ ] the quality’ of the subject vehicles, and ...
in terms of the constituent elements of a fraud cause of                  Plaintiffs suffered a loss based on Ford's ‘reckless or
                                                                          knowing’ acts.”
action,”    Rombach, 355 F.3d at 171; see also Meserole
v. Sony Corp. of Am., Inc., No. 08–CV–8987, 2009 WL                    • “Ford has engaged in deceptive practices and false
1403933, at *3 (S.D.N.Y. May 18, 2009) (explaining that                  advertising ‘knowingly, willfully, and deliberately.’ “
Rule 9(b) applies “not only to formal averments of fraud,
but also to allegations that sound in fraud, or where the              • “The ‘conduct complained of’ constitutes, among other
wording and imputations of the complaint are classically                  things, ‘deception’ or ‘fraud’ by Ford undertaken with
associated with fraud” (internal quotation marks omitted));               the ‘intent that the Maryland Plaintiff and the other
    Matsumura v. Benihana Nat'l Corp., 542 F.Supp.2d 245,                 Class members would rely upon such concealment,
251 (S.D.N.Y.2008) (noting that Rule 9(b) applies to “any                 suppression, or omission.’ “
cause of action that bears a close legal relationship to fraud”
                                                                       • “ ‘Ford knew that the [Vehicles] did not achieve the
and “any non-fraud claim that the plaintiffs have made little,
                                                                         represented fuel economy[,]’ and concealed that fact
if any, effort to differentiate from the fraud allegations upon
                                                                         from ... [P]laintiffs.”
which the action is predicated” (internal quotation marks
omitted”); cf. Delgado v. Ocwen Loan Servicing, LLC, No.               • “... Ford engaged in, among other things ‘unlawful
13–CV–4427, 2014 WL 4773991, at *14 (E.D.N.Y. Sept. 24,                  schemes' that were ‘intended to induce the Missouri
2014) (noting, in context of California state law claim, that            Plaintiffs and members of the Class' to purchase or lease
“[e]ven if fraud is not a necessary element of a particular              the subject vehicles.”
claim, Rule 9(b) will apply if the plaintiff has alleged a unified
                                                                       • “... Ford ‘engaged in fraudulent conduct in their false
cause of fraudulent conduct and relied entirely on that course
                                                                          marketing of the [V]ehicles,’ and that the Class relied on
of conduct as the basis of the claim.” (brackets and internal
                                                                          Ford's ‘fraudulent misrepresentations.’ “
quotation marks omitted)).
                                                                     (Def.'s Reply 4–5 (quoting CAC ¶¶ 141, 147, 153–54,
 *13 A threshold question is the extent to which Rule 9(b)           198, 209–10, 238, 300, 302). Defendant further contends
applies to Plaintiffs' claims. Defendant contends that the           that because “Plaintiffs make absolutely no effort in the
CAC, as a whole, must comply with Rule 9(b) because                  CAC or their opposition brief to distinguish those consumer
all of Plaintiffs' causes of action sound in fraud and/or are        protection claims allegedly founded on ‘unfairness' from
based on fraudulent conduct. (See Reply Br. in Support of            those allegedly founded on ‘fraud,’ “ Rule 9(b) should apply
Def. Ford Motor Company's Mot. to Dismiss (“Def.'s Reply.)           to all of Plaintiffs' claims. (Id. at 5.)
4 (Dkt. No. 68) (arguing that “nearly all of the consumer
fraud claims found in the CAC” are subject to Rule 9(b),             Plaintiffs counter by arguing that only their common law
and therefore Rule 9(b) should apply to “all of [Plaintiff's]        fraud claim (claim 22) is subject to Rule 9(b), and that their
consumer protection claims”); Def.'s Mem. 22 (“Because the           other 27 claims, including their false advertising claims and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               10
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                Page 12 of 33
2015 WL 7018369

claims “founded on unfair conduct” are not subject to Rule         unified course of fraudulent conduct and rely entirely on
9(b). (Pls.' Mem. of Law in Opp'n to Def.'s Mot. To Dismiss        that course of conduct as the basis of a claim. In that
(“Pls.' Opp'n”) 28–30 (Dkt. No. 67) (collecting cases).) 9         event, the claim is said to be grounded in fraud or to sound
                                                                   in fraud, and the pleading of that claim as a whole must
 *14 The Court is persuaded that Plaintiffs' action is founded     satisfy the particularity requirement of Rule 9(b).”     Vess
on, and based in, fraud. While Plaintiffs assert that only their   v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1103–04 (9th
explicit fraud claim sounds in fraud, the first paragraph of       Cir.2003). Accordingly, with the exception of the few claims
the CAC refers to the action as a whole as “consumer fraud         discussed below, the Court finds that because Plaintiffs have
class action,” (CAC ¶ 1), and Plaintiffs have, for the most        failed to “meaningfully distinguish [their] fraud allegations
part, and especially through the first half of the CAC (in         in the [CAC] or their [O]pposition” from their non-fraud
which most of the substantive allegations appear), made no
                                                                   claims, they are subject to Rule 9(b). See         Matsumura
effort to distinguish their non-fraud claims from their fraud
claim beyond categorizing their claims into false advertising,     542 F.Supp.2d at 251; see also      L.S. v. Webloyalty.com,
consumer protection, and unfair conduct buckets. (See, e.g.,       Inc., No. 10–CV–1372, 2014 WL 3547640, at *6 (D.Conn.
id. ¶ 95 (“Even though Ford knew that its 2013 Fusion ... and      July 17, 2014) (“[The] overarching claim of fraud permeates
C–MAX did not actually get anywhere near 47 MPG, it still          several of the claims for relief asserted in the pleading.
chose to implement a massive '47 MPG' advertising campaign         The heightened pleading requirements of Fed.R.Civ.P. 9(b)
overstating the real world fuel economy of the Vehicles.”).
                                                                   apply to such claims.”);     In re Rezulin Prods. Liab. Litig.,
In fact, Plaintiffs admit the predominance of their allegations
                                                                   133 F.Supp.2d 272, 285 (S.D.N.Y.2001) (dismissing claims
of fraud in their Opposition to Defendant's Motion. For
                                                                   for failure to comply with Rule 9(b) because “although
example, Plaintiffs contend that “the gravamen of [their] case
                                                                   [the] plaintiffs ... characterized their claims as being for
is simple: Ford knew that the fuel efficiency numbers and
gas savings it promoted could not realistically be achieved by     negligence, in substance they charge[d] fraud”); cf.        In
consumers, but promoted them anyway as a primary selling           re Suprema Specialties, Inc. Secs. Litig., 438 F.3d 256, 273
point for the Vehicles.” (Pls.' Opp'n 23; see also id. at 36       (2d Cir.2006) (“[W]here [a] plaintiff has exercised care in
(“Ford's advertisements were ... deceptive and misleading          differentiating asserted negligence claims from fraud claims
because they included additional, voluntary statements that        and in delineating the allegations that support the negligence
were designed to leave consumers with the impression that 47       cause of action as distinct from the fraud, the determination
MPG was also an EPA estimate.”); id. at 42 (“[T]hroughout          [of whether to apply Rule 9(b) ] is straightforward.”); In re
the CAC, Plaintiffs allege that Ford engaged in a uniform,         FBR Inc. Secs. Litig., 544 F.Supp.2d 346, 353 (S.D.N.Y.2008)
widespread marketing campaign in which it perpetuated              (same).
misrepresentations regarding the Vehicles' fuel economy, with
the intent to defraud Plaintiffs, who reasonably relied on those    *15 Plaintiffs do specifically attempt to distinguish a few
statements to their detriment.”).) In fact, as Defendant points    causes of action from their other claims as not subject to Rule
out, the CAC, both before Plaintiffs lay out their individual      9(b). (See Pls.' Opp'n 29–30.) These claims are those under
claims, as well as within many of the allegations specific to      Connecticut law (claim 6), Florida law (claim 7), Illinois law
those claims, is replete with allegations that sound in fraud.     (claims 8 and 9), Minnesota law (claim 12) New York law
(See, e.g. CAC ¶¶ 114 (referring to “Ford's unlawful, unfair,      (claims 14 and 15), Oregon law (claim 18), Pennsylvania law
and fraudulent business acts and practices”), 198 (finding         (claim 19), and Washington law (claim 20). The Court will
“Ford's conduct complained of herein constitutes ... fraud”),      address each of these claims in turn.
300 (“Ford engaged in fraudulent conduct in their false
marketing of the Vehicles.”), 321 (“Plaintiffs and the Class       Starting with Plaintiffs' Connecticut law claim, the case that
allege that Ford misrepresented material facts with the intent     Plaintiffs cite suggests that “CUTPA claims need not meet
to defraud Plaintiffs and the Class.”).)
                                                                   the heightened pleading requirements of Rule 9(b).” Quinn
The Court is not “required to sift through allegations of          v. Walgreen Co., 958 F.Supp.2d 533, 543 (S.D.N.Y.2013).
fraud” in order to find claims not subject to Rule 9(b).           While CUTPA is undoubtedly “broader in scope than

See    Rombach, 355 F.3d at 176. Indeed, as one court              traditional common law remedies for fraud,”     Fed.
has observed, “[i]n some cases, the plaintiff may allege a         Paper Bd. Co., Inc. v. Amata, 693 F.Supp. 1376, 1390


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           11
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                  Page 13 of 33
2015 WL 7018369

(D.Conn.1988), other cases have concluded that “CUTPA
claims brought in federal court ... must satisfy Rule 9(b) if         *16 Regarding Plaintiffs' Florida law claim, while Plaintiffs
such claims are based on fraud allegations,” Tatum v. Oberg,         are correct that FDUTPA claims are generally not subject
                                                                     to Rule 9(b), “where FDUTPA claims do happen to sound
650 F.Supp.2d 185, 195 (D.Conn.2009); see also           In re
                                                                     in fraud, federal courts will apply the heightened pleading
Trilegiant Corp., Inc., 11 F.Supp.3d 82, 120 (D.Conn.2014)
                                                                     standard of Rule 9(b).” Morano v. BMW of N. Am., LLC,
( “The Court holds that to the extent the Plaintiffs have
                                                                     928 F.Supp.2d 826, 833 (D.N.J.2013) (collecting cases);
alleged a CUTPA action based on fraud, they have failed
to sufficiently plead with the particularity required in Rule        see also      Blair v. Wachovia Mortg. Corp., No. 11–CV–
9(b)....”); U.S. Bank Nat. Ass'n v. PHL Variabl e Ins. Co.,          566, 2012 WL 868878, at *3 (M.D.Fla. Mar. 14, 2012)
No. 12–CV–6811, 2013 WL 791462, at *8 (S.D.N.Y. Mar.                 (noting that “federal district courts have split as to whether
5, 2013) (“When CUTPA claims rely on claims of fraud, ...            FDUTPA claims are subject to Rule 9(b),” but holding
                                                                     that “where the gravamen of the claim sounds in fraud, as
Rule 9(b) applies.”);    Lentini v. Fidelity Nat. Title Ins. Co.
                                                                     here, the heightened pleading standard of Rule 9(b) would
of N.Y., 479 F.Supp.2d 292, 298 n. 2 (D.Conn.2007) (“[T]o
                                                                     apply”); D.H.G Props., L.L.C. v. Ginn Cos., No. 09–CV–
the extent that fraud claims in Count I rely on affirmative
                                                                     735, 2010 WL 5584464, at *5 n. 9 (M.D.Fla. Sept. 28,
statements or omissions involving fraud or mistake, Rule
                                                                     2010) (“The Court need not determine the extent to which
9(b) applies.”). But cf.     Milo v. Galante, No. 09–CV–1389,        FDUTPA claims in other contexts may or may not be subject
2011 WL 1214769, at *8 (D.Conn. Mar. 28, 2011) (“[T]he               to the heightened pleading requirements of Rule 9(b); it
mere fact that transactions alleged in the ... complaint give        suffices to recognize that the allegations of misrepresentation
rise to some claims grounded in fraud does not mean that             comprising Plaintiff's FDUTPA claim in this action are
all the claims rising out of the same transactions are subject       grounded in fraud, and thus, required to be pled with
to 9(b).”). The allegations pertaining to this claim sound in        particularity.”). Given that, as discussed, Plaintiffs' claims,
fraud, because (a) they incorporate the other allegations in         at core, not only contain allegations of false advertising and
the CAC by reference and, as explained above, the thrust             deceptive practices, but also allegations that those practices
of the CAC is fraudulent conduct by Defendant, and (b)               were knowingly intended to induce reliance, they therefore
Plaintiffs allege in the section pertaining to this specific cause   sound in fraud, and accordingly Rule 9(b) applies to Plaintiffs'
of action that Defendant “uniformly and falsely advertised           FDUTPA claim. (See CAC ¶ 169 (alleging that Defendant
the Vehicles' fuel efficiency,” (CAC ¶ 159), and that such           “engag[ed] in the unfair and deceptive practices described
actions were “done with a reckless indifference to the rights        herein” and “uniformly and falsely advertised the Vehicles'
of the Connecticut Plaintiff and Class members or were an            fuel efficiency and fail[ed] to disclose that the fuel economy
intentional and wanton violation of those rights,” (id. ¶ 161).      figures repeatedly touted and advertised for the C–MAX were
See Conntect, Inc. v. Turbotect, Ltd., No. 97–CV–784, 1998           not based on actual tests performed on the C–MAX” in order
WL 91067, at *6 n. 4 (D.Conn. Feb. 23, 1998) (“[W]here               to induce consumers to purchase cars).)
common law fraud is being alleged under the guise of a
CUTPA claim, ... such a claim [must] be alleged in accordance        Regarding the Illinois law claims, the case that Plaintiffs
with the particularity requirements of [Rule 9(b) ].”); NCC          cite applies to the Illinois Consumer Fraud Act, not the
Sunday Inserts, Inc. v. World Color Press, Inc., 692 F.Supp.         Illinois Uniform Deceptive Trade Practices Act, the law
327, 330 (S.D.N.Y.1988) (explaining that “if fraudulent intent       under which those claims are brought. See        Windy City
is being alleged under CUTPA in federal court, then the              Metal Fabricators & Supply, Inc., 536 F .3d 663, 670
complaint must meet the particularity requirements of Rule           (7th Cir.2008). Indeed, several decisions from the Northern
9(b),” and finding CUTPA claim subject to Rule 9(b) because          District of Illinois have applied Rule 9(b) to a fraud claim
it “incorporate[d] the same allegations as that for fraudulent       under the latter statute. See, e.g., Medscript Pharmacy,
overcharges” from a previous count); cf. Telemedia Partners          LLC v. My Script, LLC, ––– F.Supp.3d ––––, 2015 WL
Worldwide, Ltd. v. Hamelin, Ltd., No. 95–CV–2452, 1996 WL            149062, at *2 (N.D.Ill. Jan. 12, 2015) (applying Rule
41818, at *9 (S.D.N.Y. Feb. 2, 1996) (“To adequately plead           9(b) to “allegations of fraud” in violation of the Illinois
a defendants' involvement in a scheme to defraud, in turn, a
                                                                     Uniform Deceptive Trade Practices Act);        Platinumtel
plaintiff must allege that the defendant engaged in intentional
                                                                     Comms., LLC v. Zefcom, LLC, No. 08–CV–1062, 2008 WL
fraud or acted with reckless indifference to the truth” under
                                                                     5423606, at *1 (N.D.Ill.Dec. 30, 2008) (applying Rule 9(b)
Rule 9(b).). Accordingly, Rule 9(b) applies.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              12
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                 Page 14 of 33
2015 WL 7018369

to “allegations of consumer fraud” in violation of, inter           145 (S.D.N.Y.2014) (same). Accordingly, even given the fact
                                                                    that the thrust of the CAC is fraud, the Court must follow
alia, IUDPTA);        Cardionet, Inc. v. Lifewatch Corp., No.
                                                                    the law of the Second Circuit, and, therefore, Rule 9(b) does
07–CV–6625, 2008 WL 567031, at *2 (N.D.Ill. Feb. 27,
2008) (“IUDPTA ... claims sounding in fraud must meet the           not apply to Plaintiffs' New York law claims. See Leonard
pleading requirements of Rule 9(b).”). Accordingly, because         v. Abbott Labs., Inc ., No. 10–CV–4676, 2012 WL 764199,
Plaintiffs rely on fraud allegations in support of their Illinois   at *19 (E.D.N.Y. Mar. 5, 2012) (“Pelman ... establish[es]
law claims, Rule 9(b) applies. (See, e.g., CAC ¶ 184 (“Ford's
                                                                    a categorical rule that [ § 349] claims, regardless of
illegal and wrongful conduct ... including Ford['s] self-
                                                                    whether they ‘sound in fraud,’ or are premised on specific
dealing, misrepresentations, and material omissions, intended
                                                                    misrepresentations rather than an ‘advertising scheme,’ are
to benefit Ford at the expense of the Illinois Plaintiffs and the
                                                                    not subject to the heightened pleading requirement of Rule
Class ... [and] was perpetrated by evil motive....”).)
                                                                    9(b).”).

 *17 With respect to Plaintiffs' Minnesota law claim, the
                                                                    With respect to Plaintiffs' Oregon law claim, the case that
case that Plaintiffs cite in their Opposition recognizes that
                                                                    Plaintiffs' cite, McKie v. Sears Protection Co., No. 10–CV–
“Rule 9(b) can apply where fraud is an essential element
                                                                    1531, 2011 WL 1587103 (D.Or. Apr. 27, 2011), is one of
of a claim or where [the] [p]laintiffs allege some fraudulent
                                                                    the only cases to address the applicability of Rule 9(b) to
and some non-fraudulent conduct.” Vernon, 643 F.Supp.2d             claims under the Oregon UTPA. The Court in McKie adopted
at 1256. Beyond the general allegations of the CAC, which           a Report and Recommendation (“R & R”), finding that Rule
are sufficient on their own to justify applying Rule 9(b)           9(b) did not apply because UTPA claims are distinguishable
                                                                    from common law fraud claims. The district court found
in this instance, see       Tuttle v. Lorillard Tobacco Co.,
                                                                    this conclusion “correct [and] sound” and adopted it, noting
118 F.Supp.2d 954, 963 (D.Minn.2000) (applying Rule 9(b)
                                                                    that UTPA claims “do not require proof of reliance” and
because “the gravamen of the complaint [was] fraud”),
                                                                    that require “only negligence misrepresentation.” McKie,
Plaintiffs also make fraud allegations specific to their
                                                                    2011 WL 1587103, at *3 (internal quotation marks omitted).
claim under Minnesota law, for example, that Defendant
                                                                    Therefore, in the absence of contrary authority, the Court
“affirmatively misrepresent [ed]” the Vehicles' fuel efficiency
                                                                    concludes that Plaintiffs' Oregon law claim is not governed
and “fail[ed] to alert the public and purchasers” of the
                                                                    by Rule 9(b).
Vehicles' “true fuel efficiency,” (CAC ¶¶ 225(c)-(d)), which
constituted a “conscious” and “deliberate disregard for the
                                                                     *18 Regarding Plaintiffs' Pennsylvania law claim, the case
rights of others,” (id. ¶ 22). Therefore, Rule 9(b) applies.
                                                                    that Plaintiffs cite in their Opposition makes clear that their
See Masterson Pers., Inc. v. McClatchy Co., No.05–CV–
                                                                    Pennsylvania UTPCPL claim is subject to Rule 9(b), because
1274, 2005 WL 3132349, at *4–5 (D.Minn. Nov. 22, 2005)
                                                                    Plaintiffs explicitly allege in the paragraph dedicated to that
(applying Rule 9(b) to claims under the Minnesota Consumer
                                                                    claim that “Ford engaged in fraudulent conduct.” (Id. ¶ 300).
Fraud Act); Apogee Enters., Inc. v. State St. Bank & Trust Co.,
No. 09–CV–1899, 2010 WL 3632697, at *4 (S.D.N.Y. Sept.              See Seldon, 647 F.Supp.2d at 469 (“[T]his court concludes
17, 2010) (applying Rule 9(b) because the claims at issue           that for a claim under the catchall provision of the UTPCPL,
“sound[ed] in allegations that [the defendant] fraudulently         if a plaintiff alleges deceptive conduct, a plaintiff need not
misrepresented information”).                                       allege the elements of common law fraud, but, conversely,
                                                                    must do so if a plaintiff alleges fraudulent conduct.”).
Regarding Plaintiffs' New York law claims, courts in the
Second Circuit have consistently found that claims under            In support of the Washington law claim, Plaintiffs cite the
                                                                    same case as they cited for their Minnesota claim which,
   New York General Business Law § 349 are not subject
                                                                    as noted above, recognizes that Rule 9(b) applies when
to the heightened pleading standards of Rule 9(b), because
                                                                    even some fraudulent conduct is alleged. While the portion
   § 349 “extends well beyond common-law fraud” and a               of the CAC pertaining to the Washington cause of action
claim under that statute “does not require proof of the same        contains more sparse allegations, because it “incorporate[s]
essential elements ... as common-law fraud.”   Pelman ex            by reference the previous allegations” of the CAC, (CAC ¶
rel. Pelman v. McDonald ‘ s Corp., 396 F.3d 508, 511 (2d            304), Plaintiffs still allege that Defendant “falsely advertised
Cir.2005); see also Angermeir v. Cohen, 14 F.Supp.3d 134,           the Vehicles' fuel efficiency” and thereby “deceiv[ed] a



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             13
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                  Page 15 of 33
2015 WL 7018369

substantial portion of the public” by “induc[ing] [them] into        violation of the Maryland Consumer Protection Act are
purchasing and/or leasing [the] Vehicles and paying a higher         subject to the heightened pleading standard of Federal Rule of
price for the Vehicles,” (id. ¶ 308). Accordingly, because the       Civil Procedure 9(b).”), the Michigan Consumer Protection
allegations here contain the key elements of fraud, namely           Act (claim 11), see Williams v. Scottrade, Inc., No. 06–CV–
knowing misrepresentation with an intent to induce reliance,         10677, 2006 WL 2077588, at *7 (E.D.Mich. July 24, 2006)
the Court finds that Rule 9(b) applies to Plaintiffs' Washington     (dismissing Michigan Consumer Protection Act claim which
law claim, as well.                                                  involved allegations of false advertising under Rule 9(b), and
                                                                     characterizing that claim as alleging “fraudulent conduct”),
Additionally, while the Court has already found that Plaintiffs'     the Missouri Merchandising Practices Act (claim 13), see
failure to distinguish their other state law claims from their
                                                                        Hughes, 930 F.Supp.2d at 470 (“Rule 9(b) governs the
overarching claim of fraud renders them subject to Rule
                                                                     applicable standard of pleading for plaintiff's claims under
9(b), the case law and allegations specific to each of those
claims also indicate that Rule 9(b) should apply. These              the MMPA.”);          Blake v. Career Educ. Corp., No. 08–
include Plaintiffs' claims under the California Business &           CV–821, 2009 WL 140742, at *2 (E.D.Mo. Jan. 20, 2009)
Professions Code and California Legal Remedies Act (claims           (dismissing claim under this law based on Rule 9(b), and
                                                                     noting that “the United States District Courts in Missouri
1–3), see      Kearns v. Ford Motor Co., 567 F.3d 1120,
                                                                     have consistently applied Rule 9(b) to cases arising under
1125–27 (9th Cir.2009) (applying Rule 9(b) to claim for
                                                                     [this statute]”), Ohio's Consumer Sales Practices Act (claim
false advertising, noting that if a plaintiff “allege[s] a unified
                                                                     16), see Morrison v. Skestos, No. 04–CV–244, 2004 WL
course of fraudulent course of conduct ... the claim is said
                                                                     2944159, at *1, *4 (Ohio Ct.App. Dec. 21, 2004) (affirming
to be ‘grounded in fraud’ ”);       Vess, 317 F.3d at 1102–04        dismissal of claim under this statute because, inter alia, the
                                                                     plaintiffs failed to comply with Ohio Civil Rule 9(b), the state
(applying Rule 9(b) to claim for false advertising); Janney
                                                                     equivalent of Federal Rule of Civil Procedure 9(b)), Ohio's
v. Mills, 944 F.Supp.2d 806, 818 (N.D.Cal.2013) (noting that
                                                                     Deceptive Trade Practices Act (claim 17), see Crown Battery
“in a deceptive advertising case, Rule 9(b) requires that the
                                                                     Mfg. Co. v. Club Car, Inc., No. 13–CV–2158, 2015 WL
plaintiff(s) identify specific advertisements and promotional
                                                                     845732, at *2–3 (N.D.Ohio Feb. 25, 2015) (applying Rule
materials; alleged when the plaintiff[s] were exposed to the
                                                                     9(b) to Ohio Deceptive Trade Practice Act claim); Koorndyk
materials; and explain how such materials were false or
                                                                     v. Midway Motor Sales, Inc., No. 04–CV–333, 2005 WL
misleading”);      Hughes v. Ester C Co., 930 F.Supp.2d 439,         1802343, at *1, *5 (W.D.Mich. July 28, 2005) (same), and the
465 (E.D.N.Y.2013) (applying Rule 9(b) to California law             Wisconsin Deceptive Trade Practices Act (claim 21), see Am.
claims of “false advertising and unfair, unlawful, or deceptive      Orthodontics Corp. v. Epicor Software Corp., 746 F.Supp.2d
business practices” because they “sound[ed] in fraud”); the          996, 999 (E.D.Wisc.2010) (applying Rule 9(b) to Wisconsin
Arizona Consumer Fraud Act (claim 4), see Williamson v.              Deceptive Trade Practice Act claim); Moscinski v. Bristol–
Allstate Ins. Co., 204 F.R.D. 641, 644 (D.Ariz.2001) (noting         Myers Squibb Co., No. 06–CV–6055, 2009 WL 5216962,
that Rule 9(b)'s particularity requirement applies to fraud          at *6–8 (D.N.J. Dec. 30, 2009) (dismissing Wisconsin
claims brought under the ACFA); the Colorado Consumer                Deceptive Trade Practice Act claim for failure to comply with
Protection Act (claim 5), see HealthONE of Denver, Inc.              Rule 9(b)).
v. UnitedHealth Grp., Inc., 805 F.Supp.2d 1115, 1120–21
(D.Colo.2011) (applying Rule 9(b) to Colorado Consumer                *19 Unlike the state consumer protection claims discussed
Protection Act claim relating to “a deceptive or unfair trade        above, two of Plaintiffs' other common law claims—breach of
practice”); Hansen v. Auto–Owners Ins. Co., No. 09–CV–               express warranty (claim 26) and violations of the Magnuson–
2736, 2010 WL 749820, at *2 (D.Colo. Mar. 4, 2010)                   Moss Warranty Act (claim 27)—refer to conduct sufficiently
(applying Rule 9(b) to Colorado Consumer Protection Act              separate from the fraud allegations contained throughout the
claim), the Maryland Consumer Protection Act (claim 10),             rest of the Complaint that the Court finds that Rule 9(b) does
see    Currie v. Wells Fargo Bank, N.A., 950 F.Supp.2d               not apply to them. See LaSalle Bank Nat'l Assoc. v. Citicorp
788, 799 (D.Md.2013) (noting that claims under this law              Real Estate Inc., No. 01–CV–4389, 2002 WL 31729632, at
that sound in fraud must be pleaded with particularity);             *3 (S.D.N.Y. Dec. 5, 2002) (declining to apply Rule 9(b) to
Green v. Wells Fargo Bank, N.A., 927 F.Supp.2d 244, 248              a breach of warranty claim); Columbia Sav. and Loan Ass'n
(D.Md.2013) (“[The][p]laintiffs' claims alleging fraud and           v. Am. Int'l Grp., Inc., No. 91–CV–589, 1994 WL 114828,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              14
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                  Page 16 of 33
2015 WL 7018369

at *5 (S.D.N.Y. Mar. 31, 1994) (same). However, Plaintiffs'         F.Supp.2d 1175 (C.D.Cal.2007). (See Pls.' Opp'n 33 (citing
claim for unjust enrichment (claim 28) is subject to Rule 9(b)
                                                                       True, 520 F.Supp.2d at 1183).) See also Fed.R.Civ.P. 9(b)
because, as discussed above, that claim involves averments
                                                                    ( “Malice, intent, knowledge, and other conditions of mind of
of fraud. See Sgaliordich v. Lloyd's Asset Mgmt., No. 10–
                                                                    a person may be averred generally.”).
CV–03669, 2012 WL 4327283, at *5 (E.D.N.Y. Sept. 20,
2012) (noting that a claim of unjust enrichment “must be
                                                                     *20 Defendant argues in response that the opposite is
pled with specificity when the underlying acts are allegedly
                                                                    true, namely that because Plaintiffs' allegations are “wholly
fraudulent”); Welch v. TD Ameritrade Holding Corp., No.
                                                                    generic,” “it is of the utmost importance that Plaintiffs
07–CV–6904, 2009 WL 2356131, at *21 (S.D.N.Y. July 27,
                                                                    identify the specific advertisement or advertisements that
2009) (holding that Rule 9(b) applied to unjust enrichment
                                                                    allegedly induced them to purchase their vehicles, in order to
claim premised on alleged fraudulent acts).
                                                                    determine whether they have a plausible claim and to place
                                                                    Ford on notice of its allegedly unlawful conduct.” (Def.'s
In sum, because the gravamen of the CAC is fraud, the Court
                                                                    Reply 6 (emphasis omitted).) Accordingly, Defendant asserts
concludes that Rule 9(b) applies to all of Plaintiffs' claims
                                                                    that Plaintiffs fail to respond to Defendant's introduction of
except for Plaintiffs' New York law claim, Plaintiffs' Oregon
                                                                    “copies of the actual advertisements at issue,” and “why those
law claim, and two claims for breach of warranty.
                                                                    advertisements are not actionable as a matter of law and/or
                                                                    why [the] claims ... are preempted,” “at their peril.” (Id. at 6–
   2. Relaxed Rule 9(b) Standards                                   7 (citing    Rombach, 355 F.3d at 170; The Chicago Faucet
Plaintiffs also argue that, even if Rule 9(b) applies to            Shoppe, Inc. v. Nestle Waters N. Am. Inc., 24 F.Supp.2d 762–
Plaintiffs' claims, the “[s]tandards [a]re [r]elaxed.” (Pls.'       63 (N.D.Ill.2014)).)
Opp'n 30.) Beyond the fact that Rule 9(b) generally “must be
read in light of the liberal pleading requirement of Rule 8”        While the Court finds that, in general, there is no reason to
such that “[p]laintiffs are not required to plead with detailed     relax the requirements of Rule 9(b) in this case, see Nugent
evidence,”    Gildepath Holding B.V. v. Spherion Corp.,             v. Searle Pharms., Inc., No. 86–CV–675, 1987 WL 15328, at
590 F.Supp.2d 435, 451 (S.D.N.Y.2007), Plaintiffs argue that        *1 (W.D.N.Y. Aug. 5, 1987) (refusing to relax requirements
“Rule 9(b) must be considered in light of its purposes and the      of Rule 9(b) where “the plaintiffs [were] required to reveal
[CAC's] factual context and circumstances.” (Pls.' Opp'n 31         [only] the specifics of the false advertising allegedly relied
                                                                    on by [one plaintiff]”), the Court agrees with Plaintiffs that
(citing, inter alia,       United States v. Wells Fargo Bank,       they do not need to provide the date and time of every
N.A., 972 F.Supp.2d 593, 616 (S.D.N.Y.2013); U.S. Bank              allegedly fraudulent statement. For example, in Gilles, which
Nat'l Ass'n v. PHL Variable Ins. Co., No. 12–CV–6811, 2013          concerned the gas mileage of 2013 Ford Escape SE, Ford
WL 791462, at *9 (S.D.N.Y. Mar. 5, 2013)). Accordingly,             argued that the plaintiff had not pled fraud with the requisite
Plaintiffs argue that because the “ ‘misstatements [at issue] are   specificity because, among other things, he did “not say
alleged to have occurred over a period of time ... the pleadings    exactly when, how many times, which portions he viewed,
are not required to provide the date and time of every              or whether his viewing was connected to the purchase.”
communication,’ “ (id. at 31 (some internal quotation marks
omitted) (quoting Lehman Bros. Comm. Corp. v. Minmetals                 24 F.Supp.3d at 1049. The court found that this argument
Int'l Non–Ferrous Metals Trading Co., No. 94–CV–8301,               went to the reasonability of reliance “that [could] be more
1995 WL 608323, at *2 (S.D.N.Y. Oct. 16, 1995))), nor do            fruitfully addressed after discovery,” and that the plaintiff's
they need to be pled with “ ‘absolute particularity or a recital    mere identification of “videos on YouTube and Ford's 2014
of the evidence’ “ because “ ‘some matters ... beyond the           Product Sheet” that did not disclose the source of fuel
knowledge of the pleader ... can only be developed through          economy estimates and similar statements made by Ford's
discovery,’ “ (id. at 32 (quoting 5A Charles Alan Wright &          salespeople met the requirements of Rule 9(b), noting that
Arthur R. Miller, Federal Practice and Procedure § 1298 (3rd        “[i]f [the plaintiff] were able to give more specific dates or
ed.2010))).) Plaintiffs also point out that their “knowledge and    tell us exactly where he was when he saw these materials, it
state of mind,” namely their reliance on the representations        does not seem more likely to put Ford on notice of the claims
at issue, need only be averred generally, placing particular        against it.”   Id. at 1048–49. The Court applies the same
emphasis on      True v. American Honda Motor Co., Inc., 520        standard here. The Court also agrees that general allegations



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             15
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                  Page 17 of 33
2015 WL 7018369

about malice and state of mind are sufficient, as explicitly         issue, the Court finds that, under Rule 9(b), Plaintiffs must
provided by Rule 9(b).                                               identify each and every advertisement Plaintiffs relied upon
                                                                     in order to establish the “who ... where, when[,] and why” of
Certainly, the mere allegation that fraudulent statements were       the fraud. Jovel, 2013 WL 5437065, at *11.
made is insufficient under Rule 9(b) to state a claim. The
Second Circuit, as discussed above, requires under Rule
9(b) that the alleged fraudulent statements be specifically             C. Analysis
                                                                     Defendant contends that Plaintiffs' Complaint should be
identified. See    Rombach, 355 F.3d at 170. In other                dismissed on several grounds, namely that: (a) Plaintiffs'
words, Plaintiffs must “identify specific advertisements and         lack standing; (b) Plaintiffs' claims are preempted under
promotional materials; allege when the [Plaintiffs] were             federal law; (c) the Court should abstain under the “primary
exposed to the materials; and explain how such materials             jurisdiction doctrine,” and (d) Plaintiffs have otherwise failed
were false or misleading.”       In re Frito–Lay N. Am., Inc.        to state a claim under Rules 8(a) and 9(b). Defendant's other
All Natural Litig., No. 12–MD–2413, 2013 WL 4647512,                 contentions relating to Plaintiffs' negligent misrepresentation,
at *24 (E.D.N.Y. Aug. 29, 2013) (citations omitted). In In           breach of contract, and breach of the good faith and fair
re Frito–Lay, the court found that allegations about the a           dealing are not addressed below because, as noted above,
campaign concerning “All Natural” ingredients in certain             Plaintiffs have voluntarily dismissed those claims.
snack foods “in advertising and online” was insufficiently
specific because it did not identify “the marketing and              At the outset, the Court notes that Plaintiffs' claims have
advertising to which [the] plaintiffs were exposed, and              evolved from the CAC. In the CAC, as noted above, a portion
whether that material [was] identical to, or ... different           of Plaintiffs' claims consist of criticism of Ford's failure to
from ... the ‘All Natural’ stamp that appeared on the products'      disclose so-called “actual” fuel economy estimates. (See CAC
packaging.” Id. at *25. Likewise, inL.S. v. Webloyalty.com,          ¶ 114–15, 130, 169.) Now, Plaintiffs claim that they do not
another court found Plaintiffs' fraud claims did not pass            allege that Ford “should have provided more accurate fuel
muster under Rule 9(b) because the plaintiff did “not identify       economy numbers.” (Pls.' Opp'n 36–37.) Further, in the CAC,
with factual specificity the misrepresentations or specific          Plaintiffs contended that at least some of the advertisements
advertisement that he relied on” beyond “vague allegations of        at issue did not include the EPA estimate disclaimer. (CAC
                                                                     ¶ 62.) Now, however, Plaintiffs contend that they “do not
[a] coupon coffer.”     2014 WL 3547640, at *6–7.
                                                                     allege that Ford failed to include disclosures stating that 47
                                                                     MPG was an ‘EPA estimate.’ “ (Pls.' Opp'n 36.) Plaintiffs
 *21 There is support in the Second Circuit for the
                                                                     also initially took issue with the Vehicles' Monroney Stickers
proposition that when there are a number of advertisements
                                                                     and the fact that Ford derived the C–MAX fuel estimate from
at issue spanning a long period of time, it is too burdensome
                                                                     testing performed on the Fusion, (CAC ¶ 97, 100–01, 331,
for a plaintiff to produce each and every advertisement, and
                                                                     343), but they did not press those claims in its Opposition to
therefore Rule 9(b) should not be strictly applied. See, e.g.,
                                                                     Defendant's Motion. Therefore, at this point, it appears that
Gillette Co. v. Philips Oral Healthcare, Inc., No. 99–CV–
                                                                     the thrust of Plaintiffs' claims is that “Ford's advertisements
807, 2001 WL 1442637, at *6 (S.D.N.Y Nov. 15, 2001) (“[I]t
                                                                     were ... deceptive and misleading because they included
would not make sense to apply Rule 9(b) strictly in this
                                                                     additional, voluntary statements that were designed to leave
case, given the potential burdensomeness of [producing every
                                                                     consumers with the impression that 47 MPG was the fuel
allegedly offending advertisement].”);       Philip Morris Inc.      economy the Vehicles could achieve irrespective of whether
v. Heinrich, No. 95–CV–328, 1997 WL 781907, at *10                   47 MPG was also an EPA estimate.” (Id.) In particular,
(S.D.N.Y. Dec. 18, 1997) (“When the issues are complicated           Plaintiffs allege that “Ford's promotion of the [Vehicles]
or the transactions cover a long period of time, courts tend to      revolved around its 47 MPG promise and that its marketing
require less of a pleader. Furthermore, when a large number          campaign was designed to convey its real-world 47 MPG to
of documents are [sic] involved, it is sufficient that a plaintiff   all would-be purchasers.” (Id.)
has identified the categories of documents which allegedly
contain misstatements ....“ (citations omitted)). That is not
the case here, however. Given the limited time span of                 1. Standing
the marketing campaign, and Plaintiffs' demonstrated ability          *22 Defendant alleges that Plaintiffs' claims are, at heart,
to produce advertisements from the marketing campaign at             “a direct attack upon Ford's disclosure and advertisement


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              16
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                 Page 18 of 33
2015 WL 7018369

of the EPA estimated fuel economy,” which Defendant
                                                                    estimated fuel economy. See      49 U.S.C. §§ 32901–32919;
contends is “impermissible by a private litigant.” (Def.'s
Mem. 22.) In support of this contention, Defendant cites the        see also    Gilles, 24 F.Supp.3d at 1046 (finding that the
EPCA, which vests enforcement authority in the Secretary of         EPCA “and the regulations issued pursuant to it do not
Transportation, and which Defendant contends contains no            purport to regulate advertising of fuel economy beyond
“private enforcement mechanism.” (Id. at 12, 22 (citing 49          the requirements of the Monroney Sticker and the dealer
U.S.C. §§ 32911–12).)                                               booklet”);     True, 520 F.Supp.2d at 1181 (finding that
                                                                    “[n]othing in the EPCA or its accompanying regulations
Defendant is correct that the EPCA does not provide for             purports to regulate advertising of fuel economy beyond the
a private right of action. See     Metro. Taxicab Bd. of            requirements regarding these stickers and booklets” (italics
Trade v. City of N.Y., No. 08–CV–7837, 2008 WL 4866021,             omitted)). Here, Plaintiffs are not challenging Defendant's
at *6 (S.D.N.Y. Oct. 31, 2008) (“Nothing in the EPCA                compliance with the EPCA, including the accuracy of the
expressly grants rights to individual drivers or owners”);          Monroney Stickers or other information Defendant provided
                                                                    about the EPA-estimated MPG for the Vehicles. In particular,
see also      Grochowski v. Phoenix Constr., 318 F.3d 80,
                                                                    while reserving judgment on preemption, which is addressed
86 (2d Cir.2002) (“Since in this case, no private right
                                                                    in the next section, the Court finds that far from constituting
of action exists under the relevant statute, the plaintiffs'
                                                                    an “end run” around the EPCA, Plaintiffs here rely on
efforts to bring their claims as state common-law claims are
                                                                    causes of action provided by state and common law that
clearly an impermissible ‘end run’ around [the statute].”).
                                                                    exist separate and apart from the provisions of the EPCA.
Plaintiffs distinguish their claims, however, by arguing that
                                                                    They contend that Defendant went beyond a discussion
they are not seeking to enforce provisions of the EPCA.
                                                                    of the EPA-estimated MPG itself by representing what
(See Pls.' Opp'n 23–25.) Rather, Plaintiffs allege that “Ford's
                                                                    MPG would actually be achieved. For the Vehicles (See
advertisements about the Vehicles' fuel economy, which went
                                                                    Pls.' Opp'n 13 (“[T]he gravamen of the CAC is Ford's
beyond the disclosures required by the EPCA, were false
                                                                    advertising campaign was deceptive because it portrayed a
and misleading.” (Id. at 25.) It is on this basis that Plaintiffs
                                                                    false impression about the ‘superior’ fuel economy of the
assert that the instant case is distinct from Grochowski,
                                                                    Fusion and C–MAX, beyond the mere disclosure of EPA
where the plaintiffs brought claims under state law seeking
compensation guaranteed by the Davis–Bacon Act, which did           estimates.”) See Wigod v. Wells Fargo Bank, N.A., 673 F.3d
                                                                    547, 585 (7th Cir.2012) (rejecting applicability of Grochowski
not provide for a private right of action, Grochowski, 318
                                                                    where applicable federal law provided no private right of
F.3d at 83–86, and from Metropolitan Taxicab, where the
                                                                    action because the plaintiff had a common law breach of
EPCA was found to preempt a city rule imposing different
                                                                    contract claim “under the plain language” of the applicable
fees on hybrid taxis, because they addressed the same issue,
                                                                    contract). Accordingly, Plaintiffs claims survive Defendant's
   Metropolitan Taxicab, 2008 WL 4866021, at *6, *9, *11.           standing challenge.

The Court agrees with Plaintiffs. Defendant cites no cases
applying Grochowski outside the breach of contract context,            2. Preemption
                                                                     *23 The Supremacy Clause “invalidates state laws
see     Grochowski, 318 F.3d at 86 (noting that allowing            that ‘interfere with, or are contrary to,’ federal law.”
“a third-party private contract action aimed at enforcing ...
wage schedules would be inconsistent with the underlying               Hillsborough Cty. v. Automated Med. Labs., Inc., 471 U.S.
                                                                    707, 712 (1985). “State action may be foreclosed by express
purpose of the legislative scheme”); cf.        Gunther v.          language in a congressional enactment, by implication from
Capital One, N.A., 703 F.Supp.2d 264, 271 (E.D.N.Y.2010)            the depth and breadth of a congressional scheme that occupies
(discussing Grochowski in breach of contract context), nor          the legislative field, or by implication because of a conflict
does Defendant explain in any detail why each of Plaintiffs'
claims would constitute an “end run” around the EPCA.               with a congressional enactment.”  Lorillard Tobacco Co.
In fact, the chapter of the EPCA at issue only governs the          v. Reilly, 533 U.S. 525, 531 (2001) (citations omitted);
calculation of fuel economy and the production of Monroney          accord    Wachovia Bank, N.A. v. Burke, 414 F.3d 305,
Stickers/fuel-economy booklets, not advertisement of EPA-           313 (2d Cir.2005). Defendant alleges that Plaintiffs' claims
                                                                    are preempted on the first and third of these grounds,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            17
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                    Page 19 of 33
2015 WL 7018369

namely “as a matter of express preemption and conflict                *24 Defendant argues that Plaintiffs' claims are expressly
preemption.” (Def .'s Mem. 24.) The Court addresses each of          preempted in two ways. First, Defendant contends that
these claims in turn.                                                Plaintiffs' claims are contrary to § 32919(b) of the EPCA, a
                                                                     “broad” provision, Green Mtn., 508 F.Supp.2d at 353, which
                                                                     provides that “a State or a political subdivision of a State may
  a. Express Preemption                                              adopt or enforce a law or regulation on disclosure of fuel
State law is expressly preempted under the Supremacy Clause          economy or fuel operating costs for an automobile covered by
when “Congress ... define[s] explicitly the extent to which its      [49 U.S.C. § 32908] only if the law or regulation is identical
enactments pre-empt state law.” English v. Gen. Elec. Co.,           to that requirement,” because Plaintiffs' claim is based on
496 U.S. 72, 78–79 (1990). In evaluating express preemption          an alleged additional obligation to test and disclose the so-
provisions, the “task of statutory construction must in the          called “actual” fuel economy of the vehicles. (Def.'s Mem.
first instance focus on the plain wording of the clause,             25–26 (citing 49 U.S.C. § 32919(b)); Def.'s Reply 11–13.)
which necessarily contains the best evidence of Congress'            Indeed, Defendant asserts that any false advertisement claims
                                                                     based on advertisements that contain federally-mandated
pre-emptive intent,”   Sprietsma v. Mercury Marine, 537
                                                                     disclosure language “should be deemed pre-empted” based
U.S. 51, 62–63 (2002), but also must include an analysis
                                                                     on the Espinosa and Kim cases. (See id. at 13–14 (citing
of the purpose and structure of the statute and associated
regulatory scheme, which the Supreme Court has called “the           Espinosa, Ex. A, at 3;    Yung–Kim, 2015 WL 1668366, at
                                                                     *10).) Second, Defendant argues that pursuant § 32919(a) of
ultimate touchstone” in every preemption case,   Wyeth
                                                                     the EPCA, which bars “a law or regulation related to fuel
v. Levine, 555 U.S. 555, 565 (2009) (internal quotation
                                                                     economy standards for automobiles covered by an average
marks omitted); see also      Medtronic, Inc. v. Lohr, 518           fuel economy standard,” (Def.'s Mem. at 27 (citing 49 U.S.C.
U.S. 470, 485–86 (1996) (same). There is also a general              § 32919(a)), Plaintiffs “fundamentally challenge” the fuel
“presumption that the historic police powers of the States           economy testing regime “by treating EPA fuel economy
[are] not to be superseded ... unless that is the clear and          numbers as deceptive per se,” (id. at 28 (italics omitted).)
manifest purpose of Congress.” See          Wyeth, 555 U.S. at
                                                                     In response, Plaintiffs allege that consumer protection laws
565; see also      Madeira v. Affordable Hous. Found., Inc.,         are “quintessentially within the states' historic police powers,”
469 F.3d 219, 237 (2d Cir.2006) ( “Our Federalism prescribes         and that, accordingly, “the presumption against preemption
that the national government, anxious though it may be to            applies with particular force.” (Pls.' Opp'n 10.) Regarding the
vindicate and protect federal rights and federal interests,          first provision at issue, § 32919(b), Plaintiffs argue that it does
always endeavors to do so in ways that will not unduly               not preempt state laws of general applicability “because they
interfere with the legitimate activities of the states.” (internal   are not ‘based on’ conflicting fuel economy obligations.” (Id.
quotation marks omitted)). “Thus, when the text of a pre-            at 11.) Plaintiffs specifically argue that the state laws at issue
emption clause is susceptible [to] more than one plausible           are not based on the disclosure of fuel economy or fuel
reading, courts ordinarily accept the reading that disfavors         operating costs, but rather are based on the more general
pre-emption.”     Altria Grp., Inc. v. Good, 555 U.S. 70,            duty not to deceive, which Defendant allegedly violated by
77 (2008) (citation and internal quotation marks omitted).           “portray[ing] a false impression about the ‘superior’ fuel
However, “when Congress has unmistakably ordained that its           economy of the [Vehicles], beyond the mere disclosure of
enactments alone are to regulate a part of commerce, state           EPA estimates.” (Id. at 12–13 (citing    Altria Grp. 555 U.S.
laws regulating that aspect of commerce must fall.” Jones            at 79–81).) In support, Plaintiffs rely principally on three
v. Rath Packing Co., 430 U.S. 519, 525 (1977) (citation              cases from the Central District of California in which each
and internal quotation marks omitted). The party arguing             court found that § 32919(b) does not preempt false advertising
that federal law preempts a state law bears the burden of            claims. (See id. at 14 (citing id. Ex. A ( Yung–Kim v. Gen.
establishing preemption. See   In re Methyl Tertiary Butyl           Motors, LLC, ––– F.Supp.3d ––––, 2015 WL 1668366, at *5
Ethanol (MTBE) Prods. Liability Litig., 725 F.3d 65, 96 (2d          (C.D.Cal. Mar. 9, 2015); Espinosa v. Hyundai Motor Am.,
Cir.2013).                                                           No. 12–CV–800 (C.D.Cal. Apr. 23, 2012) (“Espinosa ”), at
                                                                     3;  True, 520 F.Supp.2d at 1181 (concluding that “no clear
                                                                     and manifest Congressional intent to regulate advertising


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                18
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                 Page 20 of 33
2015 WL 7018369

exists,” and that therefore “Congress intended to leave the        the fuel economy of the C–MAX under EPA standards,
regulation of false advertising, and unfair business practices     Ford repeatedly touted its '47 MPG' message creating the
of auto manufacturers, to the state”)).) 10 Regarding the          impression that consumers would be able to achieve these
second provision at issue, § 32919(a), Plaintiffs contend that     results under real world conditions”); id. ¶ 101 (“[A]t the time
“a state law is ‘related to’ the preempted subject matter when     Ford made the statements touting C–MAX's class-leading
‘the challenged law contains a reference to the preempted          fuel economy, Ford knew that the '47 MPG' estimates were
subject matter or makes the existence of the preempted             not achieved by the C–MAX. However, Ford continued to
subject matter essential to the law's operation,’ “ and that the   defend its advertised figures.”); id. ¶¶ 331, 343 (identifying
statutes at issue “do not refer to fuel economy disclosures or     “window stickers” as a source of misleading representations).
testing, nor are fuel economy disclosures or testing essential     The Court considers both aspects of Plaintiffs' claims in
                                                                   determining whether or not they are preempted.
to their operation.” (Id. at 15–16 (citing       Paduano, 88
Cal.Rptr.3d at 108–110) (quoting           Metro. Taxicab, 615     First, it is clear § 32919(a) has no relevance here. That
F.3d at 156).) Plaintiffs, distinguishing contrary authority,      provision governs fuel economy standards for “entire fleets
contend that their claims “do not seek to impose contrary          and/or fleets of subclasses of vehicles,” rather than individual
fuel economy standards,” and are rooted not in the idea that       model vehicles.     Paduano, 88 Cal.Rptr.3d at 109; see also
Defendant said “too little,” but that, through its advertisement
campaign, “said too much.” (Id. at 16–18.)                            Yung–Kim, 2015 WL 1668366, at *5 (finding this statute
                                                                   inapplicable for the same reason, and noting that the plaintiff's
 *25 The Court concludes that Plaintiffs' claims are               claims were different because they “pertain[ed] largely to
partially preempted. At the outset, the Court recognizes           representations made by [the defendant] in characterizing
that a presumption against preemption applies in consumer          what sort of fuel economy their vehicle achieves” (italics

protection cases. See        Langan v. Johnson & Johnson           omitted);    Metro. Taxicab, 2008 WL 4866021, at *6 (“The
Consumer Cos., Inc., ––– F.Supp.3d ––––, 2015 WL                   focus of the EPCA is on regulating fuel economy standards
1476400, at *4 (D.Conn. Mar. 31, 2015) (noting that                across an entire fleet of manufacturer vehicle models.” (citing
the presumption against preemption applies to claims               49 U.S.C. § 32919(a))). It accordingly “simply has no
related to “[t]he advertising and labeling of consumer             application in this case,”  Paduano, 88 Cal.Rptr.3d at 110,
products” because it is “a field traditionally subject to state    which only involves advertisements allegedly used to discuss
regulation” (citing Altria Grp., 550 U.S. at 77)). Additionally,   the mpg estimates of the Vehicles.
as discussed above, and contrary to the characterization of
Plaintiffs' claims made by both Plaintiffs and Defendant,           *26 Second, applying § 32919(b), false advertisement
Plaintiffs' claims appear to rest on two separate strands of       claims based on fuel economy are not, in all forms, expressly
alleged wrongdoing. Some of Plaintiffs' allegations challenge      preempted by the provisions cited by Defendant. As argued
Defendant's guarantees of a real-world fuel economy that           by Plaintiffs, analogizing to the Supreme Court's decision
go beyond including EPA estimates in advertisements, (see,         in Altria Group, Plaintiffs' state law false advertising claims
e.g., CAC ¶ 59 (“Ford's campaign emphasized that '47 MPG'          are rooted in an extrinsic duty not to deceive, one that is
was something that the Vehicles would actually deliver.”);         not equivalent to disclosure obligations under the EPCA.
id. ¶ 63 (noting that “Ford stressed that the 47 MPG figure        The Paduano and True cases are particularly persuasive on
was one that its 2013 hybrids actually ‘deliver,’ that ‘it's       this point. The Court in True, in an extensive discussion of
true’ the hybrids get 47 MPG, that they actually ‘achieve’         the EPCA, made clear that “[n]othing in the EPCA or its
47 MPG, and that consumers can expect '47 [MPG] for                accompanying regulations purports to regulate advertising
me' ”)), whereas others appear to challenge the mere use           of fuel economy beyond the requirements regarding these
of EPA fuel estimates, in ways that the EPA contemplated           stickers and booklets,” and that it is an “unreasonable
using them, as opposed to “actual” fuel economy, (see,             assumption” to conclude that “Congress intended to preempt
e.g., CAC ¶ 95 (“Even though Ford knew that its 2013               states from regulating false or misleading advertising of a
Fusion ... and C–MAX did not actually get anywhere near
                                                                   vehicle's fuel efficiency and cost savings.” 520 F.Supp.2d
47 MPG, it still chose to implement a massive '47 MPG'
                                                                   at 1175. Similarly, adopting a more textual approach, the
advertising campaign overstating the real world fuel economy
                                                                   Paduano court made clear that “the phrase ‘on disclosure of
of the Vehicles.”); id. ¶ 100 (“[W]ithout ever actually testing


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            19
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)              Page 21 of 33
2015 WL 7018369

fuel economy or fuel operating costs' ... cannot be construed     [be] preempted by federal law”); Espinosa, Ex. A at 3
to encompass the general duty not to make fraudulent or
                                                                  (same); True, 520 F.Supp.2d at 1181 (finding the plaintiff's
misleading statements” 98 Cal.Rptr.3d at 111 (quoting 49
                                                                  claim not preempted because it “challenge[d] the manner in
U.S.C. § 32919(b)). The Gilles court likewise found these
                                                                  which [the] [d]efendant advertised the Honda Civic Hybrid
two cases persuasive, explaining that the EPCA “and the
                                                                  in mediums other than the Monroney Sticker and information
regulations issued pursuant to it do not purport to regulate
                                                                  booklet”).
advertising of fuel economy beyond the requirements of the
Monroney Sticker and the dealer booklet,” and therefore
                                                                   *27 On the other hand, as noted in Espinosa, “[t]o the extent
holding that state false advertising claims “are not preempted
                                                                  that Plaintiff[s'] claims rest on Defendant's mere use of EPA
by this body of federal law.”    24 F.Supp.3d at 1046.            estimates ... such claims are preempted.” Espinosa, Ex. A, at
                                                                  3. The use of EPA estimates themselves clearly falls within
Third, and more specifically, any allegations that go             the scope of the relevant FTC regulations, and any state law
beyond the mere disclosure—with appropriate caveats—of            indicating otherwise would constitute “a law or regulation
the estimated fuel economy of the Vehicles, go beyond             on disclosure of fuel economy or fuel operating costs” that
the scope of the EPCA. See Green Mtn., 508 F.Supp.2d              is not identical to those contained in, or contemplated by,
at 353 (encouraging a narrower reading of this provision
                                                                  the EPCA. 49 U.S.C. § 32919(b); see also         Gilles, 24
of the EPCA). It stands to reason that Congress did not
                                                                  F.Supp.3d at 1046 (“Although the EPA did not undertake
intend to protect car manufacturers that may have falsely
                                                                  regulation of automobile manufacturers' advertising beyond
advertised facts about their vehicles-including facts that
                                                                  the Monroney Sticker and the booklet, the Federal Trade
might go beyond merely reporting the EPA-estimated MPG.
                                                                  Commission (FTC) did.”); Green Mtn., 508 F.Supp.2d at 353
As the Supreme Court noted, “If ‘relate to’ were taken
                                                                  (“A state law that controlled or superseded a core EPCA
to extent to the furthest reach of its indeterminacy, then
                                                                  function-to set fuel economy standards for automobiles-
for all practical purposes preemption would never run its
course,” effectively “read[ing] the presumption against pre-      would appear to be preempted.” (citing     Gerosa v. Savasta
emption out of the law whenever Congress speaks to the            & Co., 329 F.3d 317, 324 (2d Cir.2003)); cf.        Yung–Kim,
matter with generality.”      N.Y. Conference of Blue Cross       2015 WL 1668366, at *8 (distinguishing claims based on
& Blue Shield Plans v. Travelers Ins. Co., 514 U.S. 645,          the “manner in which” car companies “represent[ ] ... EPA
655 (1995). Indeed, as Defendant admits, Congress' intent in      figures in various advertisements, which is not covered by,
regulating EPA fuel economy disclosures was not to prevent        nor ... [in] conflict with [,] FTC regulations”). Likewise, as
false advertising but rather was to “provid[e] consumers with     Defendant contends, any obligation to include “actual” fuel
uniform and comparable fuel economy information.” (Def.'s         economy based on independent testing of each Vehicle goes
Mem. 29.) Here, Plaintiffs' allegation that Ford did not only     beyond what automobile manufacturers are required to do
rely on the EPA estimate, but also guaranteed real-world fuel     under the EPCA. Accordingly, to the extent that Plaintiffs'
economy based upon it, is an allegation that goes “beyond”        claims are premised on the idea that the advertisements (or
that estimate. The Court therefore concurs with holdings          Monroney Stickers) included EPA estimates, rather than some
of other courts that considered similar allegations, namely       other “actual” fuel economy calculation, or to the extent that
that advertisements functioned to guarantee specific, real-       Plaintiffs' claims are based on the contention that Defendant
world performance, and concludes that such claims are not         failed to independently test and disclose the fuel economy of
preempted. See Yung–Kim, 2015 WL 1668466, at *6 (finding          the C–MAX in order to determine its “actual” performance,
allegations that “statements[ ] made in advertisements ...        (CAC ¶¶ 97, 100–01), the Court finds that those claims are
that ... could lead a reasonable consumer to believe that the     preempted by the EPCA and FTC, because they seek to
vehicle [at issue] [was] capable of achieving ... EPA estimates   impose a regime above and beyond that required by those
under real world conditions” not to be preempted); Sanchez        regulations.
v. Ford Motor Co., No. 13–CV–1924, 2014 WL 218278,
at *3 (D.Colo. May 29, 2014) (finding claims highlighting
                                                                    b. Conflict Preemption
“advertisements about the Lincoln MKZ Hybrid beyond the
                                                                  Defendant also contends that Plaintiffs' claims are barred
EPA estimate itself,” including an alleged suggestion that
                                                                  by conflict preemption. Conflict preemption occurs when
an MKZ Hybrid “could travel 717 miles on tank,” to “not
                                                                  “compliance with both state and federal law is impossible,


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          20
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                  Page 22 of 33
2015 WL 7018369

or when the state law stands as an obstacle to the                  is not in conflict with labeling and fuel economy guide
accomplishment and execution of the full purposes and               requirements of the federal scheme. As the Yung–Kim court
                                                                    noted, “the existence of the federal regulatory scheme does
objective[s] of Congress.”       United States v. Locke, 529
                        11
                                                                    not preclude states from barring the misuse of EPA fuel
U.S. 89, 109 (2000).       A finding of conflict preemption         efficiency data in advertising or other promotional materials,”
“turns on the identification of ‘actual conflict,’ “ and “a court   and “allowing states to regulate false advertising and unfair
should not find pre-emption too readily in the absence of clear     business practices may further the goals of the EPCA.”
evidence of a conflict.”      Geier v. Am. Honda Motor Co.,             2015 WL 1668366, at *7. Moreover, as noted in the
Inc., 529 U.S. 861, 884–85 (2000). Indeed, “[t]he mere fact         previous section, regulation of false advertising is a traditional
of tension ... is generally not enough to establish an obstacle     state police power, and so the presumption against preemption
supporting preemption.”       Madeira, 469 F.3d at 241.             applies with equal force here, counseling against a finding
                                                                    of conflict preemption. See, e.g.,      Gilles, 24 F.Supp.3d
Defendant asserts that there is a “comprehensive set of             at 1046. Accordingly, Plaintiffs' claims regarding additional
statutes and regulations to further the federal objective of        guarantees about the Vehicles' fuel economy that go beyond
providing consumers with uniform and comparable fuel                the mere use of EPA estimates are not conflict-preempted.
economy information.” (Def.'s Mem. 29.) The statutes
include      49 U.S.C. § 32904 (vesting the EPA with                Additionally, while the Court has already found these claims
responsibility for establishing test methods and calculation        to be expressly preempted, to the extent that Plaintiffs
procedures for fuel economy estimates); § 32908(b)(1)               suggest that Defendant had an obligation to release so-
(requiring automobile manufacturers to display fuel economy         called “actual” fuel economy estimates, while in tension
estimates on new automobiles offered for sale); and §               with the FTC's requirement that EPA fuel estimates be
32908(c)(3) (requiring that the EPA prepare an annual               the most prominent in automobile advertisements, see 16
fuel economy guide), and the regulations include 40                 C.F.R. § 259.2(a) (requiring that automobile manufacturers
C.F.R. § 600.405–08 (requiring automobile dealers to                use EPA estimates as the most prominent mileage figure
make a printed copy of the annual fuel economy guide                in any advertisement that makes “any express or implied
available to customers). Accordingly, together with the FTC's       representation in advertising concerning the fuel economy
advertising requirements, Defendant argues that this scheme         of any new automobile”), those claims are not preempted
is “comprehensive,” that Plaintiffs are attempting to require       because it is not impossible to comply with both the regulation
that Defendant follow a standard “different than what is            and the obligations that Plaintiffs identify. See      Motor
dictated by EPA requirements,” and that the proper venue            Vehicle Mfrs. Ass'n of U.S., Inc. v. Abrams, 899 F.2d 1315,
for addressing Plaintiffs' concerns about the Vehicles' fuel        1322 (2d Cir.1990) (explaining that “for preemption to
economy is the EPA. (Def.'s Mem. 28–29.)                            occur ..., there must be more than mere differences between
                                                                    the state and federal regulatory systems; rather compliance
 *28 In response, Plaintiffs argue that they do not seek a          with the two must be a physical impossibility,” and finding
change in labeling, but rather only target “specific affirmative    that state law was not conflict preempted for this reason
statements about the fuel efficiency of the ... Fusion ... and      (internal quotation marks omitted)). Indeed, a manufacturer
C–MAX vehicles that were false or misleading ... [and] went         could disclose an alternative fuel economy estimate yet still
beyond mere reiteration of EPA estimates,” as in True and           ensure that EPA estimates are the most prominent. For the
Paduano. (Pls.' Opp'n 20 (citing        True, 520 F.Supp.2d at      same reason, Defendant has not indicated any reason why
1181).) Plaintiffs likewise cite those cases for the proposition    Ford could not have included other fuel economy estimates
that “[f]alse advertising claims regarding fuel economy do          in addition to an EPA estimate. Therefore, Plaintiffs' claims
not stand as an obstacle to accomplishing the purpose of            are not conflict preempted, though, as discussed above, some
                                                                    are expressly preempted. Cf. Cangemi v. U.S., 939 F.Supp.2d
the EPCA.” (See id. at 20 (citing       True, 520 F.Supp.2d at
                                                                    188, 198 (E.D.N.Y.2013) (“Where a defendant could comply
1181).)
                                                                    with state and federal law by following the stricter state

The Court finds that the core of Plaintiffs' claims, as             law requirements, there is no conflict preemption.”);  Ins.
narrowed in the motion papers (and as described above),             Corp. of N.Y. v. Monroe Bus Corp., 491 F.Supp.2d 430,
                                                                    440 (S.D.N.Y.2007) (finding no conflict preemption because,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              21
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                 Page 23 of 33
2015 WL 7018369

inter alia, “it would not be impossible for a party to comply
with both state and federal law, and state law is not an obstacle      Ellis v. Tribune Television Co., 443 F.3d 71, 82–83 (2d
to the achievement of federal objectives”).
                                                                    Cir.2006); see also     RCA Global Commc'ns, Inc. v. W.
                                                                    Union Tel. Co., 521 F.Supp. 998, 1006 (S.D.N.Y.1981).
   3. Primary Jurisdiction Doctrine
 *29 Defendant also argues that, even if “Plaintiffs' claims        Defendant asserts that the EPA has primary jurisdiction over
are not preempted or otherwise insufficient, the Court should       Plaintiffs' claims because it “audits ... data from testing
nonetheless decline to exercise jurisdiction ... under the          performed by manufacturers and performs its own testing on
doctrine of primary jurisdiction.” (Def.'s Mem. 30.) The            some of these vehicles to confirm the manufacturers' results.”
primary jurisdiction doctrine applies “to claims properly           (Def.'s Mem. 31 (brackets omitted) (quoting Emission
cognizable in court that contain some issue within the              and Fuel Economy Test Data, available at http://epa.gov/
                                                                    oms/testdata.htm (last visited Apr. 15, 2015).) Defendant
special competence of an administrative agency.”        Reiter v.
                                                                    further contends that the EPA's responsibility extends to
Cooper, 507 U.S. 258, 268 (1993); see also        S. New Eng.       all use of these figures, and that “any question about
Tel. Co. v. Global NAPs, 624 F.3d 123, 135–36 (2d Cir.2010).        the accuracy of EPA mileage estimates implicates on-
This doctrine is “designed to protect agencies possessing           going EPA regulatory activity,” particularly because “[t]he
quasi-legislative powers ... that are actively involved in the      EPA has full administrative and regulatory authority to
administration of regulatory statutes,” particularly when a         enforce its obligations,” including “the power to subpoena
case “implicates technical and policy questions that should be      witnesses, ... to bring civil enforcement actions [,] ...
addressed in the first instance by the agency with regulatory       to conduct proceedings to determine a manufacturer's
authority over the relevant agency rather than by the judicial      compliance[,] and to impose significant financial penalties
branch.”    Clark v. Time Warner Cable, 523 F.3d 1110,              for noncompliance.” (Id. (quoting        49 U.S.C. §§ 32901,
1114–15 (9th Cir.2008) (internal quotation marks omitted);          32910–12).) In fact, Defendant argues that it is these
                                                                    enforcement powers that led Ford to relabel the C–MAX
see also    Far E. Conference v. United States, 342 U.S.
                                                                    with lower estimated fuel economy figures, and that the EPA
570, 575 (1952) (noting that primary jurisdiction doctrine
                                                                    should therefore “reach an appropriate determination” of how
applies when a case raises “issues of fact not within the
                                                                    to proceed in this case “based on its technical expertise and
conventional experience of judges”). “No fixed formula exists
                                                                    knowledge of the industry.” (Id. at 32.)
for applying the doctrine of primary jurisdiction.”    United
States v. W. Pac. R.R. Co., 352 U.S. 59, 64 (1956). However,         *30 In response, Plaintiffs argue that “primary jurisdiction
while application of the doctrine is done on a case-by-case         doctrine does not automatically apply whenever the factual
basis, the Second Circuit has suggested that courts apply four      subject matter of a lawsuit touches and concerns issues
factors:                                                            within the purview of an agency.” (Pls.' Opp'n 21.) Plaintiffs
                                                                    further contend that because the CAC concerns “conduct
  (1) whether the question at issue is within the conventional
                                                                    [that] violates garden variety consumer protection laws,” the
     experience of judges or whether it involves technical or
                                                                    primary jurisdiction doctrine has no application here. (Id. at
     policy considerations within the agency's particular field
                                                                    23.) Defendant offers no response in its Reply.
     of expertise;

  (2) whether the question at issue is particularly within the      The Court finds that Plaintiffs have the better of the argument.
     agency's discretion;                                           While Defendant is correct that Plaintiffs' claims relate to
                                                                    the accuracy of EPA-estimated fuel economy (and perhaps
  (3) whether there exists a substantial danger of inconsistent     suggest deficiencies in the current estimation formula), the
     rulings; and                                                   question of whether the advertisements related to such
                                                                    information were misleading is a question conventionally
  (4) whether a prior application to the agency has been            left to the courts to answer. See Jovel, 2013 WL 5437065,
     made.                                                          at *7 (declining to apply primary jurisdiction doctrine in
                                                                    false advertising case concerning healthcare products because
                                                                    “every day courts decide whether conduct is misleading”)



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             22
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)               Page 24 of 33
2015 WL 7018369

                                                                  complaining party,” and that “none of the Plaintiffs have
(internal quotation marks omitted);     In re Frito–Lay, 2013
                                                                  pleaded facts sufficient to make this showing.” (Def.'s Mem.
WL 4647512, at *8 (noting that “the primary jurisdiction
doctrine does not apply when ‘the issue at stake is legal         34–35.) 13 Defendant relies principally on a case from the
in nature and lies within the traditional realm of judicial       Middle District of Florida, Brett v. Toyota Motor Sales,
competence,’ “ and finding that this case fell within that        U.S.A., Inc., No. 08–CV–1168, 2008 WL 4329876, at *7
competence because the “case is far less about science than       (M.D. Fla. Sept 15, 2008), wherein the court found that
about whether a label is misleading”) (some internal quotation    allegations of a failure to disclose “actual” fuel economy of
                                                                  the Toyota Prius did not state a claim under the FDUTPA
marks omitted) (quoting       Goya Foods, Inc. v. Tropicana
                                                                  because the “ ‘practice of advertising the EPA's estimates
Prods., Inc., 846 F.2d 848, 851 (2d Cir.1988)). Therefore, the
                                                                  and identifying the EPA as the source of those estimates
Court properly may determine whether Defendant's alleged
                                                                  is not unfair or deceptive’ “ as it is consistent with the “
guarantees of real-world fuel economy were misleading
                                                                  ‘legislative and regulatory scheme for fuel economy labeling
to consumers without treading on the calculation methods
                                                                  and advertising.’ “ (Def.'s Mem. 36 (citing Brett, 2008 WL
devised by the EPA, or their disclosure as mandated by
                                                                  4329876, at *7).) The Brett court also found that, because
the FTC. On the other hand, passing judgment on whether
                                                                  disclosure of the EPA estimates is “specifically permitted
there is a way to calculate fuel economy for the C–Max,
                                                                  or required by federal law,” it fell within a safe harbor
and whether that should be disclosed, directly implicates the
                                                                  provision of the FDUTPA. (Id. (citing Brett, 2008 WL
methods devised by the EPA, and the disclosure requirements
                                                                  4329876, at *7).) Defendant accordingly contends that its
devised by the FTC. Accordingly, those claims are barred here
                                                                  actions are “not unfair or deceptive as a matter of law”
by the primary jurisdiction doctrine, as they fall within the
                                                                  and that “a majority of the state consumer protection laws
competence, and mandate, of the EPA and FTC.
                                                                  under which Plaintiffs bring their claims contain a [safe
                                                                  harbor] clause similar to that found in the FDUTPA[,]”
   4. Failure to State a Claim                                    which likewise apply. (Def .'s Mem. 36–37.) See also
Defendant also seeks to dismiss Plaintiffs' claims based             Paduano, 88 Cal.Rptr.3d at 105 (“As a matter of law,
on Rule 12(b)(6) for failure to state a claim. The crux           there is nothing false or misleading about ... advertising with
of Defendant's position is that “no individual Plaintiff          regard to its statements that identify the EPA fuel economy
pleads facts demonstrating that he or she relied upon and/        estimates....”). 14 Defendant also independently maintains
or was injured by an actionable representation from Ford,         that claims based on “advertisements that contain federally
i.e., a representation lacking federally mandated disclosure      mandated disclosure language” are not actionable as a matter
language or one that ‘goes beyond’ the EPA estimate.” (Def.'s     of law. (See Def.'s Reply 13–14 (citing Espinosa, Ex. A, at 3;
Mem. 32 (italics omitted).) In particular, Defendant contends
that “[w]hile the CAC lists a series of advertisements ...,          Yung–Kim, 2015 WL 1668366, at *10)).
only 4 of the 29 Plaintiffs plead that they were exposed
to one of those specified advertisements,” and that that          In response, Plaintiffs argue that their consumer protection
advertisement, titled “Hybrid Games,” “contains federally         claims are sufficiently pled under Rule 9(b) because they
mandated disclosure language” such that claims based on           allege the “where” (TV commercials, magazine ads, social
it are “either preempted and/or not actionable as a matter        media, etc.), “what” (specifically-identified advertisements
                                                                  touting the real world fuel economy of the Fusion and C–
of law.” (Id . at 33.) 12 Defendant then proceeds to discuss
                                                                  MAX), “when” (2013 Model year advertisements, beginning
individual categories of Plaintiffs' claims, each of which the
                                                                  in September 2012), and “why” (the advertisements were
Court addresses (to the extent Defendant's arguments remain
                                                                  misleading insofar as they guaranteed a certain real world
applicable).
                                                                  fuel economy that Ford allegedly knew the Vehicles would
                                                                  not achieve), and that those allegations are sufficient to put
   a. Consumer Protection Claims                                  Defendant on notice of Plaintiffs' claims. (Pls.' Opp'n 34–
 *31 Defendant addresses all of Plaintiffs' state law claims      36.) (See id. at 34–36 (citing      Rosales v. FitFlop USA,
together (albeit with reference to precedent from some state-
                                                                  LLC, 882 F.Supp.2d 1168, 1175–77 (S.D.Cal.2012);           Von
specific cases), arguing that each “require[s] either a showing
of reliance on an actionable misrepresentation, or a showing      Koenig v. Snapple Beverage Corp., 713 F.Supp.2d 1066,
that an actionable misrepresentation caused injury to the         1077 (E.D.Cal.2010).) Plaintiffs also, importantly, distinguish



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           23
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                   Page 25 of 33
2015 WL 7018369

Brett, arguing that in that case, the “plaintiffs alleged that the   (“[T]he claims must fail as they rely solely on advertisements
advertisement of the EPA estimates, alone, misrepresented            that merely repeat the approved EPA mileage estimates,
the fuel economy of the Prius in violation of the FDUTPA,”           without any additional representations as to, for example,
and that “Toyota should have provided more accurate fuel             a consumer's ability to achieve those figures under normal
economy numbers,” as compared to Plaintiffs' claim here              driving conditions.”), aff'd sub nom. Gray v. Toyota Motor
that Defendant went beyond EPA-estimated fuel economy                Sales, USA, Inc., 554 F. App'x 608, 609 (9th Cir.2014) (“Thus,
representations. (Id. at 36.) Finally, Plaintiffs contend that       no misrepresentation occurs when a manufacturer merely
“[a]dvertisers cannot use fine print to contradict other
                                                                     advertises EPA estimates.”);       Paduano, 88 Cal.Rptr.3d at
statements in an ad,” such that the mere use of the EPA-
                                                                     105 (“As a matter of law, there is nothing false or misleading
mandated “actual mileage may vary” does not inoculate a
                                                                     about ... advertising with regard to its statements that identify
misleading advertisement. (See id. at 25–26, 37–38 (citing,
                                                                     the EPA fuel economy estimates....”).
inter alia,    In re Frito–Lay, 2013 WL 4647512, at *20–
                                                                     By contrast, however, the Court finds that Plaintiffs'
23;    In re Horizon Organic Milk Plus DHA Omega–3
                                                                     other claims, namely those targeting specific “additional”
Marketing and Sales Practice Litig., 955 F.Supp.2d 1311,
                                                                     representations that go beyond those EPA estimates, state
1344–47 (S.D.Fla.2013));        Blue Cross & Blue Shield of          a claim under state consumer protection law, even under
N.J., Inc. v. Philip Morris, Inc., 133 F.Supp.2d 162, 175–76         the strict requirements of Rule 9(b). First, Plaintiffs have
(E.D.N.Y.2001).)                                                     sufficiently distinguished these additional representations
                                                                     from the mere use of EPA estimates in their papers. The
 *32 In evaluating Plaintiffs' consumer protection claims,           best example is the “Hybrid Games” advertisement, given
the Court notes that, as Plaintiffs indicate, consumer               the purpose of the advertisement is to visually illustrate
protection statutes are remedial in nature, and should be            the impact of the difference in real-world fuel economy
liberally construed in favor of protecting consumers. (See           between the C–Max and Prius V in the course of regular
Pls.' Opp'n 40 (citing       N.Y. v. Feldman, 210 F.Supp.2d          driving. (Decl. of Jeffrey M. Yeatmen in Supp. of Motion
                                                                     To Dismiss Ex. 24 (“Hybrid Games”) (Dkt. No. 65).) In
294, 301 (S.D.N.Y.2002);        Quinn, 958 F.Supp.2d at 543;         fact, after familiarizing the viewer with the “specs,” namely
   Khoday v. Symantec Co., 858 F.Supp.2d 1004, 1011, 116             EPA-estimated fuel economy, the narrator indicates that
                                                                     the purpose of the competition between the C–Max and
(D.Minn.2012);         Trunzo v. Citi Mortg., 876 F.Supp.2d
                                                                     Prius V is to see if the difference in the specs proves
521, 541 (W.D.Pa.2012); Wright v. Kia Motors Am., Inc.,
                                                                     true in actual use. (Id.). Additionally, while the FTC-
No. 06–CV–6212, 2007 WL 316531, at *2 (D.Or. Jan. 29,
                                                                     mandated disclosure is present in most of the Hybrid
2007)Wright v. Kia Motors Am., Inc., No. 06–CV–6212,
                                                                     games advertisement (and the other advertisements at issue),
2007 WL 316531, at *2 (D.Or. Jan. 29, 2007); Tandy v.
                                                                     Defendant offers no response to Plaintiffs' argument that
Marti, 213 F.Supp.2d 935, 937 (S.D.Ill.2002)).) Further,
                                                                     the use of this disclaimer (i.e., “actual mileage may vary”)
as noted above, because Defendant addresses Plaintiffs'
                                                                     does not inoculate those representations, as they do not
consumer protection claims as a whole, and Plaintiffs respond
                                                                     contradict the representation. The disclaimer is not meant
in kind, the Court notes that there is no need to treat
                                                                     to address any representations regarding how far a C–Max
each of Plaintiffs' consumer protection claims individually.
                                                                     or Fusion (or Prius) driver will go on a tank of gas, thus
The Court, accordingly, addresses those claims as a whole.
Keeping this context in mind, and recognizing that the Court         its presence does not defeat Plaintiffs' claims. See  Yung–
has already found these claims to be preempted, the Court is         Kim, 2015 WL 1668366, at *11 (denying motion to dismiss
persuaded that any claims based on the mere inclusion of EPA         regarding additional representations beyond EPA-estimated
estimated fuel economy and associated disclaimers do not             fuel economy, specifically the implication “that a consumer
state a claim upon which relief can be granted. The case law         will be able to actually achieve the EPA fuel economy
makes clear, and Plaintiffs cite no cases indicating otherwise,      figures when driving in the real world”); cf.      Hughes,
that the mere use of EPA estimates, as opposed to any                930 F.Supp.2d at 473 (declining to consider reasonability of
other supposed estimates of “actual” fuel-economy, are not           reliance because the court could not “conclude as a matter
actionable. See, e.g., Gray v. Toyota Motor Sales, USA, No.          of law that the cited statements ... could not have been
08–CV–1690, 2012 WL 313703, at *6 (D.Cal. Jan. 23, 2012)             reasonably relied on by consumers”); State Coll. Area Sch.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              24
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)              Page 26 of 33
2015 WL 7018369

Dist. v. Royal Bank of Can., 825 F.Supp.2d 573, 590 n. 5          on these representations” were sufficient under Rule 9(b)
(M.D.Pa.2011) (“If we were to find that the [letter] contained
                                                                  (internal quotation marks omitted));    Gilles, 24 F.Supp.3d
a false or incorrect representation, the question of reasonable
                                                                  at 1048–49 (finding allegations that the plaintiff viewed
reliance, given the disclaimer, would become one of fact
                                                                  “videos on YouTube and Ford's 2014 Product Sheet” that
requiring the opportunity for discovery.”).
                                                                  did not disclose the source of fuel economy estimates, and
                                                                  that “Ford's salespeople made similar statements about the
 *33 In this context, Defendant's characterization of
                                                                  Escape's fuel economy,” to be sufficient to state a claim
Espinosa and Kim is unhelpful. Those cases do not stand
                                                                  under California's consumer protection statute and Rule 9(b));
for the proposition that the inclusion of an EPA-estimate-
related disclosure in an advertisement renders the entire            id. at 1049 (finding fact that the plaintiff did “not say
advertisement, no matter its content, non-actionable. Rather,     exactly when, how many times, and which portions [of
as previously discussed, those cases both indicate that           Ford's website] he viewed, or whether his viewing was
specific promises that constitute representations beyond          connected to the purchase” not to render his allegations
EPA estimates and related disclosures are actionable. See         insufficient under Rule 9(b)); id. (“If [the plaintiff] were
Espinosa, Exhibit A, at 3 (denying motion to dismiss              able to give more specific dates or tell us exactly where
claims involving “additional assertions, beyond the mere          he was when he saw these materials, it does not seem
disclosure of the mileage estimates, that are untrue or           more likely to put Ford on notice of the claims against
misleading[,]” which “federal law does not require, or even       it.”) with    Amos v. Biogen Idec Inc., 28 F.Supp.3d 164,
address” (internal quotation marks omitted));  Yung–Kim,          172–73 (W.D.N.Y.2014) ( “Plaintiff further claims that
2015 WL 1668366, at *11 (denying motion to dismiss                [the] defendants made misrepresentations in advertisements,
claims involving additional representations beyond EPA-           website statements, written and oral information provided to
estimated fuel economy, specifically the implication “that        patients and doctors and other marketing materials, but fails
a consumer will be able to actually achieve the EPA fuel          to identify any such misrepresentation, and fails to explain
economy figures when driving in the real world”); see             why such misrepresentations were fraudulent. These general
                                                                  averments of fraud lack the particularity required by Rule
also     Blue Cross & Blue Shield, 133 F.Supp.2d at 175–
                                                                  9(b)....”); Nat'l Sur. Corp. v. Minchin Buick Ponitac, No.
76 (finding that “[c]ompliance with regulations does not
                                                                  10–CV–1330, 2011 WL 2417103, at *2 (D. Conn. June 13,
immunize misconduct outside the regulatory scope,” and
                                                                  2011) (finding that claim was insufficiently specific under
noting “no case holds that when intentional deception is
                                                                  Rule 9(b) because it only alleged that “false advertisements,
alleged, unregulated regulatory supervision immunizes[ ]” the
                                                                  statements, representations, assurances, and promises [were
alleged misconduct).
                                                                  made] at an unspecified date, at an unspecified location,
                                                                  through an unspecified agent.” (internal quotation marks
Second, Plaintiffs allege, with sufficient specificity, the
                                                                  omitted)); Rodriguez v. It's Just Lunch, Int'l, No. 07–
“circumstances constituting the alleged fraudulent acts,”
                                                                  CV–9227, 2010 WL 685009, at *5 (S.D.N.Y. Feb. 23,
namely the nature and timing of the advertisements
                                                                  2010) (“Simply averring that certain misrepresentations
specifically described in the CAC, to satisfy rule 9(b).
                                                                  have been made, through a Web site and a ‘nationwide
   Dornberger v. Metro. Life Ins. Co., 961 F.Supp. 506,           marketing campaign,’ since 1993, does not provide the
528 (S.D.N.Y.1997). Those specific advertisements are
                                                                  requisite specificity to satisfy Rule 9(b)”); Tuosto v. Philip
paired with sufficient allegations describing the nature,
                                                                  Morris USA Inc., 672 F.Supp.2d 350, 361–62 (S.D.N.Y.2009)
timing, and location of the statements therein in the
                                                                  (finding that “vague [ ] refer[ences] to statements made in
context of the 2013 marketing campaign, and Plaintiffs
                                                                  local [n]ewspapers ... and ... magazines” were insufficient
ascribe a reasonable motive to Defendant in making those
                                                                  under Rule 9(b) (internal quotation marks omitted)); see also
misstatements, namely selling more of the Vehicles. As
discussed above, this is all that is required under Rule 9(b).       Dornberger, 961 F.Supp. at 528 (finding that the plaintiff
                                                                  sufficiently alleged fraudulent acts under Rule 9(b) when
Compare      Weisblum v. Prophase Labs, Inc., ––– F.Supp.3d
                                                                  the plaintiff alleged the existence of a marketing campaign
––––, 2015 WL 738112, at *13 (S.D.N.Y.2015) (finding
                                                                  of “false and misleading statements as to the legality
allegations that the defendant “made personal guarantees
                                                                  of ... insurance policies” through “telephone marketing,
in national media advertisements,” that the plaintiff “heard
                                                                  mailings, face-to-face sales representations, advertisements
[the] media advertisements,” and that the plaintiff “relied


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          25
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                   Page 27 of 33
2015 WL 7018369

in specific publications, premium notices, pamphlets, letters,      particular advertisement or communication, “explain which
and the like”). Accordingly, to the extent that Plaintiffs have     representations they found material,” or how they could have
referenced specific ads that made specific promises as to the       been misled by the use of EPA estimates. (Id. at 39–40;
real-world performance of the Vehicles, they have sufficiently      Defs.' Reply 14–15.) Finally, Defendant argues that Plaintiffs'
alleged the who, what, when, where, and why of the fraud at         scienter pleading consists of only “labels and conclusions,”
issue under Rule 9(b), and have stated a claim upon which           particularly in the scienter section itself, which is insufficient.
relief may be granted.                                              (Id. at 40–41; Defs.' Reply 16–17.)

 *34 However, without reviewing the allegations pertaining          In response, Plaintiffs contend that their allegation that
to each individual Plaintiff, it is not clear that Plaintiffs       “Ford engaged in a uniform, widespread marketing campaign
have alleged the specific advertisements that each and every        in which it perpetuated misrepresentations regarding the
Plaintiff relied upon, and the mere reference to advertisements     Vehicles' fuel economy, with the intent to defraud Plaintiffs,
generally contained in the 2013 advertising campaign is             who reasonably relied on those statements to their detriment”
insufficient. Therefore, as discussed above, to the extent that     is sufficient because (a) Rule 9(b) is relaxed when applied
individual Plaintiffs did not rely on any of the advertisements     to allegations describing the nature and operation of the
specifically alleged in the CAC, the claims of those Plaintiffs     fraudulent scheme at issue, and (b) allegations of scienter
are dismissed, without prejudice. Plaintiffs have thirty days       “[do] not require ‘great specificity,’ and [are] ‘sufficient
to amend the CAC to specifically allege the advertisements          if supported by facts giving rise to a strong inference of
that each individual Plaintiff relied upon, in compliance with
                                                                    fraudulent intent.’ “ (Id. at 42 (quoting   Tribune Co. v.
Rule 9(b).
                                                                    Purciglotti, 869 F.Supp. 1076, 1090 (S.D.N.Y.1994)).)


   b. Common Law Fraud                                              *35 Defendant's recitation of the elements of common law
While, as noted above, it is not clear from the CAC                 fraud under New York law is certainly accurate, see       Terra
what “common law” Plaintiffs' fraud claim is based upon,            Secs. Asa Konkursbo v. Citigroup, Inc., 740 F.Supp.2d
Defendant argues that Plaintiffs fail to state a claim for          441, 448 (S.D.N.Y.2010), and the Court also agrees with
common law fraud under New York law. “In New York, a                Defendant that Plaintiffs' only attempt to meet these standards
claim for common law fraud requires a plaintiff to plead            via “shotgun pleading” renders it difficult to identify the
(1) material misrepresentation of fact, (2) knowledge of its        precise nature of Plaintiff's claims; the allegations contained
falsity, (3) intent to induce reliance, (4) justifiable reliance    in the fraud cause of action are, as Defendant alleges,
by the plaintiff, and (5) damages.”       Loreley Fin. (Jersey)     seemingly just a recitation of the elements of fraud, together
No. 3 Ltd. v. Wells Fargo Sec. LLC, No. 12–CV–3723, 2013            with a note that “Plaintiffs incorporate the above allegations
WL 1294668, at *9 (S.D.N.Y. Mar. 28, 2013). In pleading             by reference as if fully set forth therein,” (CAC ¶ 318).
scienter, “a plaintiff needs to allege facts that give rise to a    While such pleading evidences “utter disrespect for Rule
strong inference of fraudulent intent either by (1) showing that    8 of the Federal Rules of Civil Procedure,”        Manbeck v.
[the][d]efendants had the motive and opportunity to commit          Micka, 640 F.Supp.2d 351, 366 (S.D.N.Y.2009), the Court
fraud, or (2) providing strong circumstantial evidence of their     nonetheless finds that, based on allegations through the CAC,
conscious misbehavior or recklessness,” and “in pleading            Plaintiffs here have narrowly alleged enough facts to survive
damages, a plaintiff must allege loss causation.” (Id.) The         Defendant's Motion.
particularity requirements of Rule 9(b) also apply. (Id.)
                                                                    First, as discussed in the previous section, the Court finds
Defendant contends that Plaintiffs' common law fraud claim          that Plaintiffs have included adequate allegations as to some
does not meet these standards because the relevant section          advertisements with the requisite specificity under Rule 9(b).
of the CAC is “nothing more than a generic recitation of the        The Complaint dedicates several paragraphs to identifying
elements [of] a fraud claim under the law of some unknown           the statements Plaintiffs may have relied upon, as well as
jurisdiction” and “alleges no facts” beyond referencing             their source and the approximate time of exposure. (See
previous paragraphs of the CAC. (Def.'s Mem. 39.) Defendant         CAC ¶¶ 13–40.) Second, the Court finds that Plaintiffs have
further argues that Plaintiffs have failed to “demonstrat[e] that   adequately pleaded scienter by alleging “facts showing a
they were exposed to an actionable misstatement,” identify a        motive for committing fraud and a clear opportunity for doing



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               26
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                Page 28 of 33
2015 WL 7018369

so,” namely allegations that Ford was lagging in the hybrid
market and sought to improve its positioning by advertising       As discussed above, § 32908 refers only to Monroney Stickers
                                                                  and fuel economy booklets; the FTC regulations that govern
improved fuel economy in its hybrid vehicles.         Beck v.
                                                                  advertising do not include a similar warranty provision. See
Mfrs. Hanover Trust Co., 820 F.2d 46, 50 (2d Cir.1987)
(identifying this as a “common method for establishing a          generally 49 U .S.C. § 32908. Cf.       Yung–Kim, 2015 WL
strong inference of scienter”), overruled on other grounds by     1668366, at *7 (rejecting preemption argument based, in part,
                                                                  on the warranty provision of § 32908 because that section
   United States v. Indelicato, 865 F.2d 1370 (2d Cir.1989);
                                                                  “plainly relates solely to Monroney Stickers and booklets that
see also 236 Cannon Realty, LLC v. Ziss, No. 02–CV–6683,
                                                                  federal law requires be given to consumers”). However, even
2005 WL 289752, at *5 (S.D.N.Y. Feb. 8, 20050 (same).
                                                                  if Paduano is correct and the warranty provision also applies
Accordingly, Defendant's Motion To Dismiss is denied as to
Plaintiffs' common law fraud claim.                               to advertisements containing EPA estimates, see Paduano,
                                                                  88 Cal.Rptr.3d at 103 (“[I]t is clear that the EPA mileage
                                                                  estimate does not constitute a warranty”), the statute only
   c. Breach of Express Warranty                                  provides that a “disclosure” does not constitute a warranty.
Defendant also contends that Plaintiffs' breach of express        Guarantees beyond a mere disclosure, namely the alleged
warranty claim is “[b]arred [b]y [f]ederal [l]aw.” (Def.'s Mem.   statements that Plaintiffs specifically challenge here, may still
44.) Specifically, aside from pointing out a “striking absence    create such a warranty. Cf. Sanchez, 2014 WL 218278, at
of facts” suggesting that Plaintiffs obtained a warranty,         *3 (suggesting representation “that ... an MKZ Hybrid could
Defendant contends that the federal statute governing EPA         travel 717 miles on one tank” went beyond the EPA estimate).
estimates, which indicates that the use of EPA fuel economy       Accordingly, Defendant's Motion To Dismiss is denied as to
estimates cannot constitute a warranty (which, as Defendant       Plaintiffs' breach of express warranty claim.
points out, Plaintiffs do not dispute), bars Plaintiffs' claim,
(id. at 45 (citing 49 U.S.C. 32908(d) ( “A disclosure about
fuel economy or estimated annual fuel costs under this               d. Violation of the MMWA
section does not establish a warranty under the law of the        The MMWA provides a federal cause of action for breaches
                                                                  of written or implied warranties under state law. See 15
United States or a State.”);       Paduano, 88 Cal.Rptr.3d
                                                                  U.S.C. § 2310(d)(1). However, this statute “does not provide
at 102 (“Thus, to the extent that Honda identified the
                                                                  an independent cause of action for state law claims,” but
EPA fuel economy estimates in the Monroney sticker
                                                                  rather “only [provides] additional damages for breaches of
and reiterated those EPA mileage estimates in its own
                                                                  warranty under state law.” Janke v. Brooks, No. 11–CV–
advertising, Honda's provision of those estimates does not
                                                                  837, 2012 WL 1229891, at *2 n. 3 (D.Colo. Apr. 11,
constitute an independent warranty ....”); Defs.' Reply 18),
                                                                  2012) (internal quotation marks omitted); see also Fanok v.
and that Plaintiffs' claims are “preempted to the extent
                                                                  Carver Boat Corp., 576 F.Supp.2d 404, 417 (E.D.N.Y.2008)
that they rely on representations found on the window
                                                                  (“[The] plaintiff has not pointed to any provision of MMWA
stickers of the [V]ehicles or are otherwise directed to
                                                                  that would operate independent of his state law warranty
advertising that contains federally mandated EPA disclosure
                                                                  claims. Since the state law warranty claims fail, his MMWA
language.” (Defs.' Mem. 44; Defs.' Reply 18–19.)
                                                                  claims fail as well.”). On this basis, Defendant contends
                                                                  that Plaintiffs' MMWA claim fails because Plaintiffs do not
 *36 In response, Plaintiffs rely on Paduano and True,
                                                                  allege a separate breach of implied warranty claim and
which, as discussed above, hold that federal law regulating
                                                                  otherwise fail to adequately allege that a written warranty
fuel economy does not preempt all lawsuits challenging
                                                                  existed, and that their MMWA claim therefore fails for the
statements made by automobile manufacturers regarding fuel
                                                                  same reason their state-law warranty claim fails. (Def .'s
economy. (Pls.' Opp'n 43–44 (citing      True, 520 F.Supp.2d      Mem. 46–47; Def.'s Reply 19.) Defendant also contends that
at 1181;      Paduano, 88 Cal.Rptr.3d at 98–99).) Plaintiffs      no written warranty in the guide provided at the time the
contend that because its breach of express warranty claims do     Plaintiffs' purchased or leased the Vehicles was breached,
not rely on the use of EPA-estimated fuel economy, but rather     that Defendant's advertising and marketing materials cannot
on statements that go beyond those estimates, their express       constitute a written warranty because they do not make
warranty claims should not be dismissed. (Id. at 44.)             the necessary guarantees required by law, namely that they
                                                                  promise “a specified level of performance over a ... specified


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            27
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                Page 29 of 33
2015 WL 7018369

period of time,” (Def.'s Mem. 47), i.e., that the Vehicles would   Defendant “[b]ecause he does not allege to have purchased
only consume a gallon of gas over a specified distance, (Def.'s    his C–MAX directly from Defendant,” but instead from a
Reply 20), and advertising EPA-estimated fuel economy does
                                                                   dealer. (See id. (citing    Szymczak v. Nissan N. Am. Inc.,
not create an actionable warranty, (see Def.'s Mem. 48 (citing
                                                                   No. 10–CV–7493, 2011 WL 7095432, at *20 (S.D.N.Y.
49 U.S.C. § 32908(d))).
                                                                   Dec. 16, 2011)).) Third, Defendant claims that “all of the
                                                                   unjust enrichment claims stated in the CAC should be
 *37 In response, Plaintiffs allege that written portions
                                                                   dismissed because ... [they are] nothing more than ... generic
of Defendant's advertising campaign constituted a written
                                                                   and factually barren recitation[s] of the elements ... from
warranty, in that these portions guaranteed a specified fuel
                                                                   no particular state.” (Id. at 49.) Specifically, Defendant
economy performance over the time required to drive a given
                                                                   also argues that the allegations only support the contention
distance (i.e., the distance required to use a gallon or tank
                                                                   that Ford's entire advertising campaign was deceptive,
of gasoline). (See id. at 45–46 (citing Amrav. Samsung             and that Plaintiffs purchased the Vehicles on that basis,
Elecs. Am., Inc., Nos. 11–CV–6973, 12–CV–976, 2013 WL              which, according to Defendant, is, again, improper “shotgun
3654090, at *8–9, *14 (D.N.J. July 11, 2013).)                     pleading.” (Def.'s Reply 20–22 (emphasis omitted).)

The Court finds that Defendant's challenge to Plaintiffs'           *38 Because Plaintiffs do not specify a state's common law
MMWA claim is meritorious. While a fuel economy                    on which the claim is based, Defendant bases this portion of
estimate, even with the additional representations alleged         its Motion on the elements of New York unjust enrichment:
here, plausibly constitutes a guarantee of a specific level        (1) defendant was enriched, (2) at the expense of the plaintiff,
of performance, it strains reason to believe that the              (3) under circumstance that, according to equity and good
representation is for performance over a specified time            conscience, the defendant should make restitution (wherein
period, which, unlike when alleging a common law breach            services must have been performed for the defendant at
                                                                   the defendant's behest, or wherein defendant assumed an
of warranty claim, is required by the MMWA. See        In re
                                                                   obligation to pay for services rendered). (See Def.'s Mem 49
Scotts EZ Seed Litig., 2013 WL 2303727, at *4–5 (rejecting
                                                                   (citing Nat'l Cas. Co. v. Vigilant Ins. Co ., 466 F.Supp.2d 533,
claim that advertisement was a written warranty because
                                                                   543–44 (S.D.N.Y.2006)).) Defendant argues that Plaintiffs do
it did not “include[ ] the requisite temporal element to be
                                                                   not “set forth any allegations” that establish these elements.
actionable under the MMWA” and collecting cases, including
                                                                   (Id. at 49–50.)
one in which an advertisement for a car transmission was
found not to be a written warranty because the performance
                                                                   In response, with regard to California law, Plaintiffs argue
of the transmission was not guaranteed “for the life of
                                                                   that unjust enrichment is not uniformly rejected as a separate
the transmission”) (citing  Skelton v. Gen. Motors Corp.,          cause of action by California courts. (Pls.' Opp'n 49 (citing
660 F.2d 311 (7th Cir.1981)). Plaintiffs have not otherwise
                                                                      Ellis v. J.P. Morgan Chase & Co., 950 F.Supp.2d 1062,
alleged an implied warranty claim from any other source.
Accordingly, Plaintiffs' MMWA claim is dismissed.                  1090–91 (N.D. Cal. June 13, 2013);      In re Processed
                                                                   Egg Prods., 851 F.Supp.2d 867, 913 (E.D.N.Y.2012); In re

   e. Unjust Enrichment                                                Countrywide Fin. Corp. Mortg. Mktg. & Sales Practs.
Defendant also challenges Plaintiffs' unjust enrichment            Litig., 601 F.Supp.2d 1201, 1220–21 (S.D.Cal.2009)).) With
claim under California, Florida, and New York law. First,          regard to Florida law, Plaintiffs argue that “a direct benefit
Defendant argues that “California courts have recognized           is not required ... [but] exists when a downstream consumer
repeatedly that ‘unjust enrichment is not an independent           purchases products.” (Id. at 49 (citing   Williams v. Wells
cause of action, or even a remedy, but rather a general            Fargo Bank N.A., No. 11–CV–21233, 2011 WL 4368980,
principle, underlying various legal doctrines and remedies.’       at *9 (S.D.Fla. Sept. 19, 2011); Romano v. Motorola, Inc.,
“ (Def.'s Mem. 48 (citing      McBride v. Boughton, 20             No. 07–CV–60517, 2007 WL 4199781, at *2 (S.D.Fla.
Cal.Rptr.3d 115, 121 (Cal.Ct.App.2004) (brackets, citation,        Nov. 26, 2007)).) With regard to New York law, Plaintiffs
and some internal quotation marks omitted)); Def.'s Reply          contend that they made the “exact allegations” required for
22.) Second, Defendant contends that Florida Plaintiff James       an unjust enrichment claim under New York law, namely
Oldcorn cannot maintain an unjust enrichment claim against         that Defendant benefitted from its 47 MPG advertising



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            28
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                  Page 30 of 33
2015 WL 7018369

campaign at Plaintiffs' expense because Plaintiffs purchased       cell phone manufacturer was found to benefit from the sale
the Vehicles or paid more for them than they would have            of a phone by a retailer and therefore was subject to an
otherwise in reliance on the advertisements at issue. (Pls.'       unjust enrichment claim. Id. at *2. Third, the Court finds that
Opp'n 47.) Plaintiffs further contend that a benefit “conferred    Plaintiffs' New York unjust enrichment claim fails, although
on the [D]efendant indirectly” is sufficient to state an unjust    for a different reason than that identified by Defendant. Under
enrichment claim under Second Circuit law. (Id. at 47–             New York law, “an unjust enrichment claim ‘is available
                                                                   only in unusual situations when, though the defendant has
48 (citing, inter alia,     Hughes, 930 F.Supp.2d at 471;
                                                                   not breached a contract or committed a recognized tort,
   Waldman v. New Chapter, Inc., 714 F.Supp.2d 398, 403–           circumstances create an equitable obligation running from the
04 (E.D.N .Y.2010)).)
                                                                   defendant to the plaintiff.’ “    Weisblum, 2015 WL 738112,
Addressing Plaintiffs' state-specific claims in order, the         at *10–11 (quoting       Corsello v. Verizon N.Y., Inc., 967
Court first finds that Plaintiffs cannot maintain a cause of       N.E.2d 1177, 1185 (N.Y.2012)). Plaintiffs have failed to show
action under California law for unjust enrichment. Certainly,      how their unjust enrichment claim “differs from [their] ...
it is true that some California courts have entertained            tort claims[,]” which seek relief from the same conduct, and
unjust enrichment claims in various circumstances. See,            therefore “it must be dismissed” under New York law. Id. at
e.g.,   Hirsch v. Bank of America, N.A., 132 Cal.Rptr.2d           *11; see also    Ebin v. Kangadis Food Inc., No. 13–CV–
                                                                   2311, 2013 WL 6504547, at *7 (S.D.N.Y. Dec. 11, 2013)
220, 229–30 (Cal.Ct.App.2003); see also         Lectrodryer v.
                                                                   (dismissing unjust enrichment claim as duplicative of fraud
SeoulBank, 91 Cal.Rptr.2d 881, 883–84 (Cal.Ct.App.2000).
                                                                   and breach of warranty claims); Corsiello, 967 N.E.2d at
However, as one court in the Northern District of California
                                                                   740 (“An unjust enrichment claim is not available where it
recently pointed out, “[d]espite some inconsistency in the law,
                                                                   simply duplicates, or replaces, a conventional contract or tort
several recent decisions by the California Court of Appeals
have held that unjust enrichment is not a cause of action,         claim.”); cf.    State Farm Mut. Auto Ins. Co. v. Grafman,
                                                                   No. 04–CV–2609, 2013 WL 1911301, at *4 n. 3 (E.D.N.Y.
just a restitution claim.” Herskowitz v. Apple Inc., 940
                                                                   Jan. 3, 2013) (refusing to consider unjust enrichment claims
F.Supp.2d 1131, 1148 (N.D.Cal.2013) (brackets and internal
                                                                   because “the damages sought on the unjust enrichment
quotation marks omitted) (citing    Hill v. Roll Int'l Corp, 128   claims are duplicative of those sought on the common
Cal.Rptr.3d 109 (Cal Ct.App.2011);       Levine v. Blue Shield     law fraud claims”); Norez Petroleum Ltd. v. Blavatnik, No.
                                                                   650591/11, 2015 WL 5057693, at *19 (N.Y.Sup.Ct. Aug.
of Cal., 117 Cal.Rptr.3d 262 (Cal Ct.App.2010); Durell v.          25, 2015) (denying “conspiracy jurisdiction based on unjust
Sharp Healthcare, 108 Cal.Rptr.3d 682 (Cal Ct.App.2010);           enrichment” because “[t]o be a coconspirator, some level of
   Melchior v. New Line Prods., Inc., 131 Cal.Rptr.2d 347          participation in a wrongful act is required,” which “conflicts”
(Cal.Ct.App.2003)). The Court accordingly will follow the          with “[t]he definition of unjust enrichment, as outlined in
weight of recent authority and determines that there is no         Corsello,” since “[a] party cannot simultaneously ‘be guilty
independent cause of action for unjust enrichment under            of no wrongdoing[ ]’ while participating in a wrongful act”).

California law. See Segedie v. Hain Celestial Grp., No. 14–
                                                                   As Plaintiffs point out, while Defendant nominally argues
CV–5029, 2015 WL 2168374, at *14 (S.D.N.Y. May 7, 2015)
                                                                   that the entirety of Plaintiffs' unjust enrichment claim should
(“Unjust enrichment is not available as an independent cause
                                                                   be dismissed, Defendant does not challenge Plaintiffs' claims
of action under California law.”);    Delgado, 2014 WL             under any state's common law other than the three states
4773991, at *23 (dismissing unjust enrichment claim under          discussed above. (See Pls.' Opp'n 46 (“Ford attempts to fault
California law because “California law does not recognize          Plaintiffs for not providing a state-by-state pleading in the
an independent cause of action for unjust enrichment” and          CAC, yet only addresses the elements of New York law [in
collecting cases).                                                 addition to specific claims regarding California and Florida
                                                                   law] in its motion.”).) Accordingly, the Court finds that
 *39 Second, the Court finds that Plaintiffs' Florida law          Plaintiffs' remaining state common law unjust enrichment
claim survives because this case is analogous to Romano            claims survive for now. Cf. Clayton's Auto Glass, Inc. v. First
v. Motorola, Inc ., No. 07–CV–60517, 2007 WL 4199781               Data Corp., No. 12–CV–5018, 2013 WL 5460872, at *5
(S.D.Fla. Nov. 26, 2007), as cited by Plaintiffs, wherein a        (E.D.N.Y. Sept. 30, 2013) (noting that while the plaintiffs


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            29
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)                 Page 31 of 33
2015 WL 7018369

                                                                   leave to amend because (a) the CAC is already an amended
failed to “specify under which state's common law [they]
                                                                   complaint, having been consolidated from other complaints,
[were] asserting their claims,” the court applied the law
                                                                   (b) Plaintiffs knew of the portions of the CAC Defendant
the parties applied in their papers); In re LIBOR–Based
                                                                   would challenge because of a previous by those Plaintiffs,
Fin. Instrum.           Antitrust Litig., 935 F.Supp.2d 666, 737   under Rule 9(b), for whom the CAC does not specifically
(S.D.N.Y.2013) (“Although the amended complaint does               identify the advertisements relied upon. Plaintiffs according
not specify which state's law the plaintiffs are seeking to        have 30 days to amend the CAC only to specifically allege the
apply, the parties have assumed for purposes of briefing that      advertisements that each of these Plaintiffs relied upon.
the claim is asserted pursuant to New York common law.
Accordingly, we analyze this claim under New York law.”);
Funtional Pathways of Tenn., LLC v. Wilson Sr. Care, Inc.,
No. 12–CV–922, 2013 WL 80373, at *2 (D.S.C. Jan. 7, 2013)                                III. CONCLUSION
(“Plaintiff's failure to specify which state's common law it was
                                                                   For the foregoing reasons, Defendant's Motion To Dismiss is
pleading is not fatal to its claim.”).
                                                                   granted in part and denied in part. To the extent that Plaintiffs
                                                                   make claims based on the mere use of EPA fuel economy
   D. Leave to Amend                                               estimates in advertisements or on Monroney Stickers, those
 *40 In their Opposition, Plaintiffs argue that to the extent      claims are dismissed because they are preempted by federal
there are deficiencies in the CAC, they should be granted          law and, in any event, fail to state a claim. Additionally,
leave to amend. Plaintiffs contend that this is particularly       Plaintiffs' MMWA claim and unjust enrichment claim under
true to the extent that their claims are evaluated under Rule      California and New York law are dismissed. The Clerk is
9(b), “in which case leave to amend is ‘almost always'             respectfully requested to terminate the Motion. (Dkt. No. 63.)

granted.” (Pls.’ Opp'n 50 (quoting      Luce v. Edelstein, 802
F.2d 49, 56 (2d Cir.1986)).) Plaintiffs also say they have         SO ORDERED.
reserved the right to renew their negligent misrepresentation,
breach of contract, and breach of good faith and fair dealing      All Citations
claims in an amended complaint. (See id.). In response,
                                                                   Not Reported in F.Supp.3d, 2015 WL 7018369
Defendant contends that Plaintiff should not be granted




                                                           Footnotes


1      Plaintiffs fail, however, to identify any advertisement that did not include the disclaimer.
2      Plaintiffs provide no date or title for the press release.
3      Further, Plaintiffs allege that in two unidentified advertisements “Ford stated that the C–MAX ‘delivers EPA-
       certified 47 mpg city, 47 mpg highway ratings–7 mpg better than the Prius V’ and claimed that customers
       would pay less at the dealership and the pump for a C–MAX versus a Prius V,” that Ford “refers to the C–
       MAX as ‘[t]he country's most fuel-efficient and affordable hybrid[,]’ and [that Ford] tout[s] the ‘C–MAX ... at
       47 mpg combined [which] beats Prius V by 7 mpg in the compact hybrid utility segment .” (CAC ¶¶ 83–84.)
4      Of note, manufacturers may also “voluntarily lower fuel economy values ... if they determine that the label
       values from any method are not representative of the fuel economy ... for that model type.”         40 C.F.R. §
       600.210–12(a).
5      The EPA estimate may have equal prominence to the non-EPA estimate in “radio and television
       advertisements in which any other estimate is used only in the audio.” 16 C.F.R. § 259.2(c).
6      The Court notes that, on July 29, 2015, after oral argument was held, one pending action from the Central
       District of California was added. (See Dkt. No. 81.) No allegations pertaining to Plaintiff in that case, Dave
       Deluca, were included in the CAC, and therefore his claims are not specifically considered in this Opinion
       and Order.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            30
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)          Page 32 of 33
2015 WL 7018369

7     Each set of state Plaintiffs referred to herein, e.g., “California Plaintiffs,” refers to the Plaintiffs whose causes
      of action accrued in that state.
8     In alleging their breach of express warranty claim, Plaintiffs also allege that 48 states and the District of
      Columbia “have codified and adopted the provisions of the Uniform Commercial Code governing express
      warranty of merchantability.” (CAC ¶ 349.) Of note, Plaintiffs have chosen to voluntarily dismiss their claims
      for negligent misrepresentation, breach of contract, and breach of the covenant of good faith and fair dealing.
      (See Pls.' Mem. of Law in Opp'n to Defendant Ford Motor Company's Mot. To Dismiss (“Pls.' Opp'n”) 50
      (Dkt. No. 67).)
      Plaintiffs also allege that Ford has indicated it has “no desire to participate” in any informal dispute resolution
      because it has failed to “remedy the problems associated with the Vehicles.” (CAC ¶ 359.)
9     In evaluating the applicability of Rule 9(b), the Court also notes that, as is always the case, it is bound by
      Second Circuit law pertaining to the applicability of Rule 9(b). See    Nw. Mut. Life Ins. Co. v. Banc of Am.
      Sec., LLC, 254 F.Supp.2d 390, 396–97 (S.D.N.Y.2003) ( “[T]his Court is required to follow the precedent of the
      Court of Appeals for the Second Circuit with respect to the interpretation and application of Rule 9(b).”); see
      also     Schwartzco Enters., LLC v. TMH Mgmt., LLC, No. 14–CV–1082, 2014 WL 6390299, at *26 (E.D.N.Y.
      Nov. 17, 2014) (same). Accordingly, while Plaintiffs cite a number of cases outside our Circuit in support of
      their contention that many of their claims are not governed by Rule 9(b), the authorities are only persuasive
      under the aforementioned Second Circuit standard.
10    The Espinosa opinion is marked as “tentative” and is unavailable on Westlaw. Plaintiffs attached the opinion
      to their Opposition as Exhibit A.
11
      “Federal regulations have no less pre-emptive effect than federal statutes.”      Fid. Fed. Sav. & Loan Ass'n
      v. de la Cuesta, 458 U.S. 141, 153 (1982).
12    As discussed above, the Hybrid Games advertisement portrays two actors commentating while two
      individuals drive a C–MAX and Prius V around Los Angeles, and concludes that the C–MAX delivers better
      fuel economy. (See Decl. of Jeffrey M. Yeatmen in Supp. of Motion To Dismiss Ex. 24 (“Hybrid Games”)
      (Dkt. No. 65).) Defendant points to the fact that when the C–MAX's EPA estimated fuel economy appears 25
      seconds into the advertisement, a footnote includes the “federally mandated disclosure language, i.e., ‘EPA–
      Estimated. Actual [m]ileage [m]ay [v]ary.’ “ (Def.'s Mem. 33; Hybrid Games.) Defendant also contends that the
      next fuel economy representation, at 1 minute and 4 seconds into the advertisement, indicates “C–MAX total
      range 571 miles. Prius [V] total range 450 miles. Based on fueleconomy.gov,” is also not actionable because
      it is drawn directly from a website hosted by the U.S. Department of Energy and the EPA. (Def.'s Mem. 33;
      Hybrid Games.) There is one further fuel economy representation in the advertisement, beginning 2 minutes
      and 33 seconds into the advertisement, wherein a graphic appears indicated that the C–MAX gets “47 MPG
      combined” and has a “total range” of “571 miles,” without any disclaimer or source citation. (Hybrid Games.)
      While the Court can consider the content of this advertisement because it is incorporated by reference into the
      CAC, see      Chambers v. Time Warner, Inc., 282 F.3d 147, 152–53 (2d Cir.2002) (noting that, in resolving
      a motion to dismiss, a court may consider “any written instrument attached to [the complaint] as an exhibit
      or any statements or documents incorporated in it by reference,” and any “document ... not incorporated by
      reference ... where the complaint relies heavily upon its terms and effect, ... render[ing] the document integral
      to the complaint” (internal quotation marks omitted)), the Court finds more generally, as noted below, that
      Plaintiffs have stated a claim on the basis of the advertisements cited in the Complaint, including Hybrid
      Games, and that whether Plaintiffs' reliance was reasonable given the disclaimers is a question of fact not
      to be addressed at the motion-to-dismiss stage.
13    Even though Plaintiffs' New York consumer protection claim is only subject to Rule 8(a), as discussed above,
      the Court does not discuss it separately because it finds that Plaintiffs' claims survive under Rule 9(b).
14    Defendant also asserts-inaccurately, as the Court has already described-that Plaintiffs' claims are not
      actionable because they assert only that “they were injured by Ford's failure to advertise more accurate
      fuel economy estimates,” meaning “Plaintiffs have [not] set forth facts establishing they were exposed to


             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       31
            Caseand
In re Ford Fusion 1:18-md-02865-LAK       Document
                     C-Max Fuel Economy Litigation,      394-5 inFiled
                                                    Not Reported       07/02/20
                                                                  F.Supp.3d (2015)        Page 33 of 33
2015 WL 7018369

      advertising from Ford that departs from” federal regulations which require disclosure, and attribution, of EPA
      fuel economy estimates. (Def.'s Mem. 38.)


End of Document                                        © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      32
